Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 1 of 46 PageID #: 7




                     Exhibit 1
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 2 of 46 PageID #: 8
                                                                                             USOO7460520B2


(12) United States Patent                                                   (10) Patent No.:                US 7.460,520 B2
       Cody et al.                                                          (45) Date of Patent:                      Dec. 2, 2008
(54) APPARATUS AND METHOD FOR USING                                      (56)                  References Cited
       MULTIPLE CALL CONTROLLERS OF
       VOICE-BAND CALLS                                                                 U.S. PATENT DOCUMENTS
                                                                          2002/0176403 A1* 11/2002 Radian ....................... 370,352
(75) Inventors: Timothy Cody, Raleigh, NC (US);                           2003/0214971 A1* 11/2003 Sheldon et al. ...         ... 370/467
               Gregory Germain, Cary, NC (US)                             2004/0042444 A1   3/2004 Edmon et al. ............... 370,352

(73) Assignee: Paradyne Corporation, Largo, FL (US)                      * cited by examiner
(*) Notice: Subject to any disclaimer, the term of this                  Primary Examiner William J Deane
               patent is extended or adjusted under 35                   (74) Attorney, Agent, or Firm—Thomas, Kayden,
               U.S.C. 154(b) by 1258 days.                               Horstemeyer & Risley LLP
                                                                         (57)                    ABSTRACT
(21) Appl. No.: 10/463,964
(22) Filed:          Jun. 18, 2003                                       An apparatus for using multiple call controllers of voice-band
                                                                         calls is provided. The apparatus includes a first protocol end
(65)                    Prior Publication Data                           point, a second protocol endpoint, and a protocol adapter. The
                                                                         first protocol endpoint is configured to receive at least one
       US 2004/OO95925A1              May 20, 2004                       first external message from a first call controller and to map
                                                                         the first external message to at least one corresponding first
            Related U.S. Application Data                                internal call control message. The second protocol endpoint is
(60) Provisional application No. 60/427.804, filed on Nov.               configured to receive at least one second external message
       20, 2002.                                                         from an integrated access device and to map the at least one
                                                                         second external message to at least one corresponding second
(51)    Int. C.                                                          internal call control message. The protocol adapter is config
        H04L 2/66                (2006.01)                               ured to receive the first and the second internal messages and
(52) U.S. Cl. ....................................... 370/352; 370/356   to route the first and the second internal messages to the
(58) Field of Classification Search ................. 370/352,           appropriate one of the first and second endpoints.
                                         370/356, 395.1, 524, 401
        See application file for complete search history.                              27 Claims, 19 Drawing Sheets

                                                             A-NK 204
                          C5 SOFTSWITCH
                                   2O1               CAL CONTROL PATH
                                                                  2O2




                            ---LPN 104 - - -

                                SIGNALING PATH 111s
                                                                                                      109
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 3 of 46 PageID #: 9
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 4 of 46 PageID #: 10


U.S. Patent          Dec. 2, 2008          Sheet 2 of 19         US 7.460,520 B2




                                    Z09)




                                               c{[S] LHO-IÑOAS
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 5 of 46 PageID #: 11
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 6 of 46 PageID #: 12
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 7 of 46 PageID #: 13
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 8 of 46 PageID #: 14
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 9 of 46 PageID #: 15


U.S. Patent            Dec. 2, 2008            Sheet 7 of 19                  US 7.460,520 B2



                                                    BEARER                  PROTOCOL
     V5 SWITCH             V5 PEP                    CONN                    ADAPTER
        103A                701A                    MGR 708

               903                      ?
          E. I. PSTN EST
              904
           I PSTN EST ACK         906                   |
              BCC ALLOC(TS)
              be
               Y905
                    locits): CREATE  CONN(Ts)
                              RETURN(CLID1)
                              k---
                                                                            907A

                              H-F--- - -    EST BEARER REQ(CLID1)                  -->


                                                                 909                   -->
                                                             l     CREATE BPATH
                                                         H------       RETURN(BPID)
                                    911A
                              k I            EST BEARER RES(OK)                    :
          BCC ALLOC COMP                                  906                      :
                 912          I
                                                                 CREATE CONN(PVC)
                                                           RETURN(CLID2)
                                                         H----->

                                                                                   e


                                                                 914                   ->
                                                         I
                                                                       CONN BPATH
                                                 --
          K                       FULL BEARER CONNECTION                                 >




                                        FG. 9A
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 10 of 46 PageID #: 16


U.S. Patent              Dec. 2, 2008         Sheet 8 of 19             US 7.460,520 B2




                      CALL SEGMENT                      AD PEP
                           709                           702                  AD 105
                                                    NOTIFY(OFFHOOK)
                               LINESTATUS(OFFHOOK) kill      901
                                         902A




             GETCALLSEG
         -->
         <
              RETURN(CS1)
                -   - -   -
             PROCESS MSG
               908


                               STORE CLID1                        910
                               EST BEARER REQ(CLID1)
              RETURN(OK)       st-crisis.'                        SETUP OUT
                                                                  SETUP ACK
                906                                               ---
                                                                  913
                       CREATE CONN(PVC)
                         RETURN(CLID2)
                      EST BEARER RES(CLID2) /
             PROCESS MSG
              N-g08
         <-
                              ; STORE CLID2                   :
         K                     FULL BEARER CONNECTION                          X




                                        FIG. 9B
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 11 of 46 PageID #: 17


U.S. Patent             Dec. 2, 2008      Sheet 9 of 19            US 7.460,520 B2


                                                  BEARER           PROTOCOL
     GR303 SWITCH        GR303 PEP             | CONN               ADAPTER
         103B               701B                  MGR 708             704




            CONNECT(TS) t O6
            te CREATE CONN(TS)
                Y1002              RETURN(CLID1)                   907A
            71003              * "ESFSEARER REQCLID1). "
           ABCD:LOOPCURLINE CONTROL
                                       LOOPCUR)             1005          ->
                                                             GET BPATH
                                        911A
                                        EST BEARER RES(O                  k—-
                CONNECT ACK
            ever
             1 OO6                                   :
                                                            906
                                                     CREATE CONN(PVC)
                                                     RETURN(CLID2)
                                                     -- -                     -




                                                            914           ->
                                                              CREATE BPATH
            K                      FULL BEARER CONNECTION                     X




                                       FIG. 10A
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 12 of 46 PageID #: 18


U.S. Patent              Dec. 2, 2008       Sheet 10 of 19              US 7.460,520 B2




                    CALL SEGMENT                  AD PEP
                         709                        702                   AD 105
                                                   NOTIFY(OFFHOOK)
                               LINESTATUS(OFFHOOK) —           1
                                                                 -
                                  N902A                            90




           PROCESS MSG
           N-g08                                       |
       <-- - -907B                                     I     10
       - RETURN(OK)
           -,       - EST BEARER REQ(CLID1)
                                 REQ(     )                  SETUP OUT
                    LINE CONTROL(LOOPCUR)                    SETUP ACK
       -              Tris                riv->
                                  1OO7B                    rises
              906                                            913
                      CREATE CONN(PVC)                 s
          RETURN(CLID2)
       -------->
                    EST BEARER RES(CLID2)       911B

           PROCESS MSG
             N-908         STORE CLD2
       <-
       g                       FULL BEARER CONNECTION                       X




                                    FIG. 1 OB
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 13 of 46 PageID #: 19


U.S. Patent                 Dec. 2, 2008            Sheet 11 of 19                US 7.460,520 B2




                                                       BEARER              PROTOCOL.
        SOFTSWITCH             MGCP PEP                 CONN                ADAPTER
            2O1                  701C                  MGR 708                704

                 1 101
                                                LINESTATUS(OFFHOOK)
                                   i/906                               902A
                                   l, CREATE CONN(TS)
                         1102A
                                   le-RETURN(CLID1)
                                               -- -
                                                EST BEARER REQ(CLID1)
                                     Ngoza                                          -->
                                                 EST BEARER RES(OK)               ke
                         ACK
                                                           1906 CREATE CONN(PVC)
             *           -1 103A      -101A                ed---
                                                            RETURN(CLID2)
                                                           H---->
                                                                                  e
                                                                909
                                                                                  ->
                                                                      CONN BPATH
                                                           -
                                                                      RETURN(OK)       >
                                            1105A           1 104 EVENT(DIGITS)
                 NTFY(DIGITS)
                                                 EVENT NOTIFY(DIGITS)
                    REMOVE               1107
                     TMF,          E / DEL DTMF                           1108A
                    MODIFY                      MOD BEARER REQ(CLID1)
                                                             109
                                                                      {            ->
                                                           kl     MOD BPATH(BPID)
                                                                         - -

                                          1 11 OA
                                                                      RETURN(OK)
                                                 MOD BEARER RES(OK)               e
             ICRCX(M:RXONLY GETLOCALRTPINFO
                  N- 111           I S- 112
                                     RETURN(LPINFO)
                                         1113
                  11 O3
                                   E (ADD RTP
                                          RETURN(OK)
                 (ASK(CONNID) :    e- - -




                                     F.G. 11A
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 14 of 46 PageID #: 20


U.S. Patent             Dec. 2, 2008       Sheet 12 of 19            US 7.460,520 B2




                CALL SEGMENT                     AD PEP

                                                        NOTIFY(OFFHOOK
                         : LINESTATUS(OFFHOOK)          NOTIFYOFFHOOK)
                                                             901           I
                                    902A            s                      |

               908 -
        PROCESS-MSG \     EST BEARER REO(CLID1)                    910 -
         RETURN(OK) its starrescot:
         906                  -907B
                                    SETUP out Y.
                                    SETUP ACK
               N. CREATE CONN(PwC)
                       RETURN(CLID2)                           913
                EST BEARER RES(CLID2)
       <-F-I-F---
        PROCESS MSG                        N-101B
       <--
       -G                 -
                              DIALTONE,
                              WAITING
                              |ONDIGITS             |
                 EVENT NOTIFY(DIGITS)

        / PROCESS MSG
       -e-
        RETURN(OK)
        RETURN(OK)
       -- - -




                                  F.G. 11B
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 15 of 46 PageID #: 21


U.S. Patent                   Dec. 2, 2008         Sheet 13 Of 19           US 7.460,520 B2



                                                              BEARER           PROTOCOL
      SOFTSWITCH                MGCP PEP                       CONN             ADAPTER
         201A                     701C                        MGR 708             704

                      MDCX(ID             1115
                                )    ! // GET
                                          GET CONN(RTP)
                                              CONN(RTP)                                k
                        1114A            e-
                                             RETURN(CP)
                                                      - -
                                         MOD
                                         Y -CONN(RTP)-1116
                                                     14   is




                       11 O3B
                                             sing
                                             RETURN(OK)
                                                 MOD BEARER REQ(CLID1)




                                                 1118
                                                                    -->
                                                                        1109
                                                                               1108B


                                                                         MOD BPATH
                                                                                       ke
                                                                                           ->




                                                                                           e   -
                                                  MOD BEARER RES(OK)
                        ACK               111g                  -
                RONTRINGBACK
                RQNT(        : I? ADD CONN PT(RTP)
                          1102B              RETURN(OK)
                                         e-le-S-H
                                                 MOD BEARER REQ(CLID1)
                                                                                       :
                  |   1103C               N 120                     FOLLOW -
                       ACK                1121                      SAME
                       RONT                                         STEPSAS
                      No
                       1102C
                                         | DELRETURN(OK)
                                               CONN PT(RTP)         ABOVE
                                     k---
            :         1103D                      MOD BEARER REQ(CLID1)
                                         ----------RT           h                  Ge.

                  | ACK                  1116                        FOLLOW
                MDCX(ID, TXRX)                                       SAME
                   N-at                  MOD CONNPTCRTP)             STEPSAS
                         1114B               RETURN(OK)              ABOVE
                                     re
                        ACK              -F-F-T--
                                                 MOD BEARER REQ(CLID1)             >
                                                                                       :
            f t          1103E
                                                                    |FOLLOW
                                                                     SAME
                                                                             -
            :                        |                              |STEPSAS
                                                                     ABOVE
            K                       FULL BEARER CONNECTION                         >


                                         FIG. 11C
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 16 of 46 PageID #: 22


U.S. Patent          Dec. 2, 2008    Sheet 14 of 19       US 7.460,520 B2


                    CALL SEGMENT            AD PEP
                         709                 702               AD 105




            908
      ( PROCESS MSG
            1108
      ( MOD BPATH(BPID)
    RETURN(OK)
    ---e.
    RETURN(OK)
   <---




        {                 FULL BEARER CONNECTION                 >



                            FIG. 1 1D
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 17 of 46 PageID #: 23


U.S. Patent                Dec. 2, 2008              Sheet 15 Of 19            US 7.460,520 B2


                                                          BEARER             PROTOCOL.
      V5 SWITCH                                            CONN               ADAPTER
         103A                                             MGR 708               704


          :
                                     906
                         catc. t CREATE CONN(TS)
              BCC ALLOC(TS)
              it                                                             907A
                   905           le-RETURN(CLID1)
                                           S T - -
                                               EST BEARER REQ(CLID1)
                                                         912

                                                                      CREATE BPATH
                                                               ---->
                                                                       RETURN(BPID)
                                              1 A

          BCC ALLOC COMPk:                ?     EST BEARER RES(OK)                      e-   —-


                   - :                                    | r906
              912                                                    CREATE CONN(PVC)
                                                                       RETURN(CLID2)
                                                                                    le
                                 :                                   914
                                                                 |                      - e.
                                                                       CONN BPATH
                903

               (Psin
                PSTN EST
                     EST
              PSTN EST ACK
                                      1202A                                         |
              reeler
                   904
                                      LINECONTROL(RING)
                                              902B                                      ->
                          1204

               PSTN. SIGNAL \;
                                      ( LINESTATUS(OFFHOOK)
          K.                         FU
                                     FULL BEARER CONNECTION
                                                                                             D
                                      F.G. 12A
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 18 of 46 PageID #: 24


U.S. Patent              Dec. 2, 2008      Sheet 16 of 19           US 7.460,520 B2



                     CAL SEGMENT                     AD PEP
                         709                          702




           PROCESS MSG
        ----------e.



        ->
                              907B
            RETURN(OK       (EST BEARER REQ(CLID1) /1201
            RETURNOK)                                          SETUP IN
                                                              SETUP ACK
                             CREATE CONN(PVC)               ( 913
                              RETURN(CLID2)
                             EST BEARER RES(CLID2)
           906
           /PROCESS MSG
            CONN BPATH
                     Nota
                 12O2B                                       1203            :
                 LINECONTROL(RING,CADENCE)
                  902A                                        NOTIFY(RING)
                              LINESTATUS(OFFHOOK) errorio     902
       g                       FULL BEARER CONNECTION                            X




                                        FIG. 12B
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 19 of 46 PageID #: 25


U.S. Patent                Dec. 2, 2008            Sheet 17 Of 19            US 7.460,520 B2




       GR303                                          BEARER              PROTOCOL
      SWITCH               GR303 PEP                   CONN                MAPPER
        103B                 801B                     MGR 808                804
                    1001
                    SETUP     906 CONN(TS)
                             |CREATE
                 1391
                (ABCD:ONHOOK KRETURN(CLID1)              1007A
                ABCD:LOOPCUR
                                   EST BEARER REQ(CLID1)
                er sLINECONTROL                               1005         He
                1004 : ss (LOOPCUR)                         /
                                                           --   GET BPATH -H -e-
                                                   is RETURN(BPID)
            I                    :        oza      .1007A is
                   CONNECT              (Eelaer EsoK) is is sis k—
                                                            1006         .
                                                           ?CREATE CONN(PVC)
                                                                    RETURN(CLID2)
                                                                                  e



                                                                                           e
                                                               1014
                                                             ? CONN BPATH         -



                                                                                  k

                 1 302                    1202A                               :
                (ABCDRNGOn
                ABCD:LOOPCUR
                                                LINESTATUS(RING)                      -->
                rever,
                 Y 1004
                                           LiNECONTROL(LOOPCUR)                   -        >
                                          1007A
                                                                         1002B.
            2 ABCD:OFFHOOK                 LNECONTROLOFFHook? :
                                           LNECONTROL (OFFHOOK

                             -
        {                            FULL BEARER CONNECTION                            X


                                       F.G. 13A
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 20 of 46 PageID #: 26


U.S. Patent                     Dec. 2, 2008      Sheet 18 of 19               US 7.460,520 B2




                        CAL SEGMENT                         AD PEP
                            709                              702                     AD 105



           908                                                     :
       (PROCESS Msg.
           PROCESS MSG
     'RGET BPATH
           RETURN(BPID)
       <-- - - -
                                    -907B                               12O1
            RETURN(OK) IEST BEARER REOCLID1). | SETUP IN
       -e--- - -
                                    EST BEARER REC(CLD.1)
                                                      1007B
                            LINECONTROL(LOOPCUR)
                                                                       SETUP ACK
             1006                                                              ---

           ?                  CREATE
                              CREATE CONN(PVC)
                                     CONNOVC)                          N-g
                                RETURN(CLID2)
                            EST BEARER RES(CLID2)
           908
           PROCESS MSG                   1011 B
           -914                                                    i

           CONN BPATH                                              {
            RETURN(OK)
       re- - -


                      12O2B
                 |           LINECONTROL(RING)
                        LINECONTROL(LOOPCUR)                   >
                     902A                         ove          } | NOTIFY(RING)
                            LINESTATUS(OFFHOOK)                        eurotro:
                                                                         901
                                                               |
       K                             FULL BEARER CONNECTION                             X


                                         FIG. 13B
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 21 of 46 PageID #: 27


U.S. Patent          Dec. 2, 2008    Sheet 19 of 19       US 7.460.520 B2



                                                              1401


            RECEIVE FIRST EXTERNAL MESSAGE(S)
              FROM FIRST CALL CONTROLLER AND
               MAP TO FIRST INTERNAL MESSAGE

                                                               1402

                  RECEIVE SECOND EXTERNAL
               MESSAGE(S) FROM SECOND CALL
              CONTROLLER AND MAP TO SECOND
                    INTERNAL MESSAGE
                                                              1403


           RECEIVE THIRD EXTERNAL MESSAGE(S)
            FROMAD AND MAP TO THIRD INTERNAL
                       MESSAGE

                                                              1404


               ROUTE FIRST, SECOND AND THRD
                   INTERNAL MESSAGE(S) TO
             APPROPRIATE PROTOCOL ENDPOINT




                      FIG. 14
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 22 of 46 PageID #: 28


                                                      US 7,460,520 B2
                               1.                                                                       2
       APPARATUS AND METHOD FORUSING                                    external message from an integrated access device (IAD) and
        MULTIPLE CALL CONTROLLERS OF                                    to map the at least second one external message to at least one
              VOICE-BAND CALLS                                          corresponding second internal call control message; and a
                                                                        protocol adapter configured to receive the first and the second
            CROSS REFERENCE TO RELATED                                  internal message and to route the first and the second internal
                   APPLICATIONS                                         message to an appropriate one of the first and second end
                                                                        points.
   This application claims the benefit of U.S. Provisional                 The present invention can also be viewed as providing
Application No. 60/427,804, filed Nov. 20, 2002, which is               methods for Supporting multiple call control protocols. In this
entirely incorporated herein by reference.                         10   regard, one embodiment of such a method, among others, can
                                                                        be broadly Summarized by the following steps: receiving at
                FIELD OF THE INVENTION                                  least one first external message from a first call controller;
                                                                        mapping the first external message to at least one correspond
   The present invention is generally related to telecommuni            ing first internal call control message; receiving at least one
cations and, more particularly, to a system and method for         15   second external message from an integrated access device
Supporting multiple central controllers of voice-band calls.            (IAD); mapping the at least second one external message to at
                                                                        least one corresponding second internal call control message;
                      BACKGROUND                                        and routing the first and the second internal message to an
                                                                        appropriate one of the first and second endpoints.
   In the past, circuit-switched networks were used to carry               Other systems, methods, features, and advantages of the
voice traffic from one subscriber to another, while separate            present invention will be or become apparent to one with skill
packet-switched networks were used to carry data traffic. Two           in the art upon examination of the following drawings and
networks were used because the existing protocols and tech              detailed description. It is intended that all such additional
nology available for packet networks did not provide certain            systems, methods, features, and advantages be included
characteristics necessary for Voice-band calls, such as low        25   within this description, be within the scope of the present
latency and deterministic quality of service. Improvements in           invention, and be protected by the accompanying claims.
packet network protocols and technology which address
these deficiencies allow a new kind of packet network, some                        DESCRIPTION OF THE DRAWINGS
times called a “converged network to carry both voice and
data traffic.                                                      30      FIG. 1 is a block diagram of a call processing scenario with
  The equipment that interfaces a converged packet network              a call between a telephony device and another telephony
with a circuit-switched network is referred to as a “voice              device on the Public Switched Telephone Network (PSTN),
gateway,” a “media gateway', or a “voice-over-packet gate               using a Class 5 Switch as the call controller.
way.” The voice gateway interfaces with one or more call                   FIG. 2 is a block diagram of another call processing sce
controllers on its trunk side, and with one or more integrated     35   nario with a call between a telephony device and another
access devices (IADs) on its subscriber side. The IAD pro               telephony device on the PSTN, using a Class 5 softswitch as
vides a link to the packet network and to the Voice gateway for         the call controller.
multiple subscribers. The call controller directs the voice               FIG. 3 is a block diagram of yet another call processing
gateway to make Voice connections. In a circuit-switched                scenario with a call between a telephony device and another
network, call control is performed by a telephony switch, for      40   telephony device on the Internet, using a Class 5 SoftSwitch as
example a Class 5 or a Class 4 Switch. In a convergence                 the call controller.
packet-network, call control is performed by a “softswitch.”               FIG. 4 is a block diagram of another call processing sce
Several different call control protocols are in use by different        nario with a call between an Internet Protocol (IP) telephony
Switches.
                                                                        device and another telephony device, using a Class 5 soft
   Migrating from the circuit-switched network to the con          45   switch as the call controller.
Verged network is an evolutionary process, so that for some               FIG. 5 is a block diagram illustrating a converged network
period of time many customers will be reachable only through            with multiple call controllers and multiple protocols.
a circuit-switched network. Yet all customers expect the abil             FIG. 6A is a block diagram of an embodiment of the
ity to call from one telephone to any other telephone, regard           invention that supports both both packet and Time Division
less of what type of network the originating and terminating       50
                                                                        Multiplexed (TDM) interfaces.
telephones are located on. Therefore, converged networks
will need to interface with circuit-switched networks as well             FIG. 6B is a block diagram of another embodiment of the
as other converged networks. Thus a need exists for a voice             invention that Supports multiple types of voice packets but not
gateway which can Support multiple call control protocols               TDM.
and interface with different types of telephony switches and       55     FIG. 7 is an object diagram of one embodiment of the call
different types of softswitches, simultaneously.                        control module from FIGS. 6A and 6B.
                                                                           FIG. 8 is a diagram illustrating how one embodiment of the
                         SUMMARY                                        call control module Supports multiple call controllers simul
                                                                        taneously.
   The present invention provides an apparatus and method          60      FIGS. 9A & 9B are a sequence diagram of object interac
for using multiple call controllers of voice-band calls. Briefly        tions for an incoming call to a Class 5 Switch using the
described, in architecture, one embodiment of the apparatus,            European Standards Telecommunications Institute (ETSI)
among others, comprises: a first protocol endpoint configured           V5 protocol. The diagram illustrates the interactions between
to receive at least one first external message from a first call        objects in one embodiment of the call control module.
controller and to map the first external message to at least one   65      FIGS. 10A & 10B are a sequence diagram of object inter
corresponding first internal call control message; a second             actions for an incoming call to a Class 5 Switch using the
protocol endpoint configured to receive at least one second             General Requirements 303 (GR-303) protocol. The diagram
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 23 of 46 PageID #: 29


                                                      US 7,460,520 B2
                               3                                                                      4
illustrates the interactions between objects in one embodi              line 2. Voice gateway 101 acts on the message, as is shown by
ment of the call control module.                                        voice path 110 connecting trunk 1 and line 2.
   FIGS. 11A-Darea sequence diagram of object interactions                 Voice gateway 101 also converts the GR-303 call control
for an incoming call to a Class 5 softswitch using the Media            messages into signaling messages which are communicated
Gateway Control Protocol (MGCP) protocol. The diagram                   to IAD 105 over logical signaling path 111. IAD 105 acts on
illustrates the interactions between objects in one embodi              the signaling messages by setting up the Voice path 112 con
ment of the call control module.                                        necting trunk 2 and line 3. IAD 105 also communicates the
   FIGS. 12A & 13B are a sequence diagram of object inter               signaling to and from telephony device 102a. Such as ringing,
actions for an outgoing call from a Class 5 Switch using the V5         on-hook, off-hook, etc.
protocol. The diagram illustrates the interactions between         10      This example shows a voice-band path established
objects in one embodiment of the call control module.                   between telephony device 102a and Class 5 switch 103. Once
   FIGS. 13A & 13B are a sequence diagram of object inter               this voice-band path is established, Class 5 switch 103 per
actions for an outgoing call from a Class 5 switch using the            forms its “Class 5” functions: providing dialtone, collecting
GR-303 protocol. The diagram illustrates the interactions               digits, and routing the voice-band path through the PSTN 108
between objects in one embodiment of the call control mod          15   to another Class 5 switch 103.
ule.                                                                      The other telephony device involved in the voice-band call
   FIG. 14 illustrates a method for supporting multiple call            could be anywhere on the PSTN 108. In this configuration, a
control protocols simultaneously in a gateway that connects a           voice-band call between telephony device 102a and tele
local packet network (LPN) and a circuit-switched network.              phony device 102b, both attached to IAD 105, would still
                                                                        require the Voice-band path to go through the Class 5 switch
                DETAILED DESCRIPTION                                    103.
                                                                           FIG. 2 is a block diagram illustrating voice gateway 101
   In general, the present invention relates to a system and            handling a voice-band call between a telephony device 102a
method for simultaneously interfacing with different types of           and another telephony device (not shown) on the PSTN 108,
call controllers in a voice gateway 101. The call controllers
                                                                   25   using Class 5 softswitch 201 as the call controller. As in FIG.
may use different call control protocols. The Voice gateway             1, telephony device 102a communicates with Voice gateway
101 adapts each of these different call control protocols to a          101 over LPN 104, with IAD 105 converting analog voice
common representation so that all can be interfaced simulta             signals to voice packets, and Vice-versa.
neously.                                                                  Like Class 5 switch 103, Class 5 softswitch 201 also uses a
   FIGS. 1-4 illustrate various embodiments of the voice gate
                                                                   30   master/slave model for call control, with slave Voice gateway
                                                                        101 controlling telephony device 102a under the direction of
way 101 interfacing with different call controllers to place            master Class 5 softswitch 201. However, Class 5 softswitch
and receive voice-band calls. For ease of illustration, FIGS.           201 uses a different type of call control protocol than a classic
1-4 each show one call scenario, with the endpoint telephony            telephony switch. In this example, Media Gateway Control
devices and/or the type of call controller varying from one        35   Protocol (MGCP) is used as the call control protocol,
figure to another. However, the voice gateway 101 is capable            although another softswitch protocol such as H.248 or Ses
of handling all of these call scenarios simultaneously.                 sion Initiation Protocol (SIP) could be used.
   FIG. 1 is a block diagram illustrating voice gateway 101                Class 5 softswitch 201 exchanges MGCP protocol mes
handling a voice-band call between a telephony device 102a              sages with voice gateway 101 through LPN 104 over logical
and another telephony device (not shown) on the Public             40   call control path 202. (There is usually no direct physical link
Switched Telephone Network (PSTN) 108, using Class 5                    between Class 5 softswitch 201 and voice gateway 101.
switch 103 as the call controller. Telephony device 102a                Instead, both have a physical link to LPN 104.) A softswitch,
communicates with voice gateway 101 over Local Packet                   unlike a classic telephony Switch, allows separation of call
Network (LPN) 104, with Integrated Access Device (IAD)                  control messages and Voice traffic at the physical level. Voice
105 converting analog voice signals to voice packets, and          45   traffic between voice gateway 101 and PSTN 108 travels over
Vice-versa.                                                             IMT trunkS 109.
   Class 5 (C5) switch 103 uses a master/slave model for call              Class 5 softswitch 201 uses MGCP call control messages
control: Class 5 switch 103 is the master; the voice gateway            to direct the voice gateway 101 to set up the call, to connect
101 is the slave which controls telephony device 102a under             the originating and terminating sides, and to tear down the
the direction of the master. In this example, General Require      50   call. In addition to acting as call controller, Class 5 softswitch
ments 303 (GR-303) is used as the call control protocol,                201 also performs “Class 5” functions by directing voice
though other Class 5 protocols such as European Telecom                 gateway 101 to play dialtone, collect digits, etc. Softswitch
munications Standards Institute V.5 (V.5) or Integrated Ser             protocols such as MGCP and H.248 therefore support a rich
vices Digital Network (ISDN) could be used.                             set of status and control messages between the Switch and the
   Class 5 switch 103 exchanges GR-303 protocol messages           55   gateway. In contrast, a classic call control protocol Such as
with voice gateway 101 over call control path 106. The                  GR-303 needs only a limited set (off-hook, on-hook, ring,
GR-303 protocol logically separates call control from voice             etc.) since the Class 5 switch 103 (not the voice gateway 101)
traffic, but both use the same physical interface. Therefore,           plays dialtone, collects digits, etc., over the Voice-band path
voice-band traffic also travels between Class 5 switch 103 and          that was connected by the voice gateway 101.
voice gateway 101, over GR-303 trunks 107. From Class 5            60     Class 5 softswitch 201 acts as a local switch and therefore
switch 103, the voice traffic goes to the PSTN 108 over                 needs to exchange signaling messages with the remote Class
intermachine (IMT) trunks 109.                                          5 switch. However, IMT trunks 109 carry only voice. Class 5
   Class 5 switch 103 uses GR-303 call control messages to              softswitch 201 uses the Signaling System 7 (SS7) network
direct the voice gateway 101 to set up a call, to connect the           203 for signaling, so Class 5 softswitch 201 has a A-link
originating and terminating sides, and to tear down the call. In   65   connection 204 to the SS7 network 203.
this example, Class 5 switch 103 sends a GR-303 call control               In this example call setup, Class 5 softswitch 201 sends a
message directing the Voice gateway 101 to connect trunk 1 to           call control message directing Voice gateway 101 to connect
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 24 of 46 PageID #: 30


                                                       US 7,460,520 B2
                                5                                                                         6
trunk 1 to line 2. Voice gateway 101 acts on the message to set              Acting on requests from SIP client IP phone 401, SIP
up voice voice path 110 connecting trunk 1 and line 2. Voice              softswitch 403 exchanges SIP call control messages with
gateway 101 may perform packet conversion if the two sides                voice gateway 101 over logical call control path 202. SIP
of the call use different protocols. (Packet conversion will be           softswitch 403 directs the voice gateway 101 to set up a call,
discussed in more detail below.)                                          to connect the originating and terminating sides, and to tear
   Voice gateway 101 also converts the MGCP call control                  down the call. In this example, SIP softswitch 403 sends a call
messages into signaling messages which are communicated                   control message directing Voice gateway 101, acting as SIP
to IAD 105 over logical signaling path 111. IAD 105 acts on               client, to establish an Voice-over-IP (VoIP) connection with
the signaling messages, as is shown by Voice path 112 con                 IP phone 401. Voice gateway 101 acts on the message, as is
necting trunk 2 and line 3. IAD 105 also communicates the            10   shown by Voice path 404 connecting trunk 2 and line 2. As in
signaling to telephony device 102a, such as ringing, on-hook,             FIGS. 2 and 3, the call control messages and the voice traffic
off-hook, etc.                                                            are physically separate, so that Voice traffic does not travel
   FIG. 3 is a block diagram illustrating voice gateway 105               through SIP softswitch 403.
handling a voice-band call between a telephony device 102a                   Because telephony device 102a doesn't support SIP or
and another telephony device (not shown) on the Internet 301,        15   VoIP, the VoIP connection terminates with voice gateway 101,
using Class 5 softswitch 201 as the call controller. Telephony            Therefore, when voice gateway 101 establishes a VoIP con
device 102a communicates with voice gateway 101 over LPN                  nection with IP phone 401 in response to the request from SIP
104, with IAD 105 converting analog voice signals to voice                softswitch 403, voice gateway 101 also establishes a voice
packets, and Vice-versa.                                                  path to telephony device 102a via IAD 105. This involves
   As in FIG. 2, Class 5 softswitch 201 exchanges MGCP                    sending signaling messages to IAD 105. IAD 105 acts on the
protocol messages with voice gateway 101 through LPN104                   signaling messages, as is shown by Voice path 112 connecting
over logical call control path 202. Voice traffic in FIG. 3               trunk 2 and line 3, and also communicates signaling to tele
between voice gateway 101 and Internet 301 travels over link              phony device 102a, Such as ringing, on-hook, off-hook, etc.
302, which uses Internet Protocol (IP) as its transport proto                FIGS. 1-4 illustrate how voice-band calls are connected by
col.                                                                 25   voice gateway 101 through the packet and/or circuit-switched
   Class 5 softswitch 201 uses MGCP call control messages                 network, with each figure showing a voice-band call con
to direct the voice gateway 101 to set up the call, to connect            trolled by a different type of call controller. FIG. 5 is a block
the originating and terminating sides, and to tear down the               diagram illustrating a converged network 500 with multiple
call. In addition to acting as call controller, Class 5 softswitch        call controllers and multiple protocols. FIG. 5 focuses on the
201 also performs Class 5 functions by directing voice gate          30   protocols used by various network elements, showing that
way 101 to play dialtone, collect digits, etc. Class 5 softswitch         Voice gateway 101 is capable of Supporting many different
201 uses A-link connection 204 to SS7 network 203 to                      protocols, at many different layers, simultaneously. FIG. 5
exchange signaling messages with the remote Class 5 switch.               does not show particular call paths. Thus, although each end
   In this example call setup, Class 5 softswitch 201 sends a             point telephony device 501a-d, 502a-c, 504a-c in FIG. 5 can
call control message directing Voice gateway 101 to connect
                                                                     35   place and receive calls to each other endpoint telephony
trunk 1 to line 2. Voice gateway 101 acts on the message to set           device, as well as to endpoint telephony devices on the PSTN
up voice voice path 110 connecting trunk 1 and line 2. Voice              and on the Internet, the path which these calls would take is
                                                                          not shown.
gateway 101 may perform packet conversion if the two sides                   FIG. 5 shows several types of example endpoint telephony
of the call use different protocols.                                 40   devices. Examples of analog telephony devices using the 0-4
   Voice gateway 101 also converts the MGCP call control                  kHz band, also known as Plain Old Telephone Service
messages into signaling messages which are communicated                   (POTS) devices, are: analog telephones 501a and 501d; ana
to IAD 105 over logical signaling path 111. IAD 105 acts on               log fax machine 501b; and analog modem 501c. Digital tele
the signaling messages, as is shown by Voice path 112 con                 phony devices are represented by private branch exchange
necting trunk 2 and line 3. IAD 105 also communicates the            45   (PBX) telephones 502a, 502b and ISDN telephone 502c.
signaling to telephony device 102a, such as ringing, on-hook,                Each of these endpoint telephony devices relies on IAD
off-hook, etc.                                                            105 to convert Voice signals (analog) or voice samples (digi
   FIG. 4 is a block diagram illustrating voice gateway 101               tal) to voice packets for transport over LPN 104. Multiple
handling a voice-band call between IP phone 401 and tele                  IADs are shown. IAD 105a provides analog voice conversion
phony device 102a, using a Class 5 softswitch as the call            50   to/from analog telephone devices 501a, 501b, 501c. IAD
controller, and Session Initiation Protocol (SIP) as the call             105b provides digital voice conversion to/from PBX tele
control protocol. The call control model used by SIP is client            phones 502a and 502b (coming through PBX 503) and from
server rather than master-slave. Instead of a master call con             ISDN telephone 502c. IAD 105c provides analog voice con
troller directing a slave to control devices, in the SIP model            version to/from analog telephone device 501d.
client devices such as IP phone 401 communicate with other           55      In contrast, the IP telephony devices 504a and 504b con
client devices. Though SIP clients can communicate directly               nect to LPN 104 through IP switch/router 402 rather than IAD
with each other to set up voice-band calls, it is more common             105. No IAD 105 is needed because IP telephony devices
for them to communicate through a server which acts as an                 504a, 504b transmit and receive voice packets using a suite of
intermediary. However, once the voice-band call is set up, the            VoIP protocols such as SIP and Real Time Protocol (RTP).
voice traffic travels between SIP clients without involving the      60   Examples of IP telephony devices include standalone IP
SeVe.                                                                     phone 504a and a personal computer-based IP phone 504b.
  IP phone 401 is a SIP client, connected to LPN 104 through                 IAD 105c connects directly to LPN 104, but IADS 105a,
IP switch/router 402. SIP SoftSwitch 403 is a SIP server.                 105b do not. IADS 105a, 105b connect over digital subscriber
However, telephony device 102a does not support SIP so                    loop (DSL) links 505a and 505b to an access multiplexer 506
voice gateway 101 acts as a SIP client on behalf of telephony        65   which aggregates traffic from multiple IADS 105 before con
device 102a. Neither SIP softswitch 403 nor IP phone 401 is               nection to LPN 104. Communications links 505a, 505b
aware of the existence of telephony device 102a.                          between IAD 105a, 105b and access multiplexer 506 use
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 25 of 46 PageID #: 31


                                                      US 7,460,520 B2
                               7                                                                    8
some form of voice over digital subscriber loop (VoDSL) to              During a voice-band call, Voice gateway 101a operates to
transport the voice over DSL. Although DSL is shown in this             cross-connect two voice streams under the direction of a call
example, any digital transmission medium capable of carry               controller, while also providing any necessary conversion
ing traffic from multiple subscribers simultaneously could be           required. Voice packets entering Voice gateway 101 a may be
used. Alternative implementations could include broadband               carried in a timeslot or may be encapsulated in many different
cable, or wireless local area networks such as those based on           kinds of packets. In addition, a specific packet protocol may
the Institute of Electrical and Electronic Engineers (IEEE)             itself allow many different kinds of voice coding. Conversion
802.11 standard.                                                        may thus be required at the packet or timeslot level and at the
   IADS 105a-c may use various packet protocols on top of               Voice coding level.
the physical/framing layer, for example, asynchronous trans        10      Voice packets and call control packets enter/exit voice
fer mode (ATM) or IP. ATM is well suited for voice traffic              gateway 101a through packet network interface 601 for trans
since it uses small, fixed-length cells which can be efficiently        port to/from LPN 104. Voice gateway 101a also has a TDM
Switched through the network (minimizing delay), and it pro             interface 602, which transports timeslots carrying Voice and
vides many quality of service features. IP is another packet            call control to/from Class 5 switch 103. Incoming packets or
protocol often used for carrying voice. In its original form, IP   15   timeslots which contain call control messages are sent over
was not well suited for voice traffic: it used variable rather          links 605 and 606 to call control module 603. Call control
than fixed-length packets; it was routed rather than Switched;          module 603 then: acts on the information; generates a call
and it offered no quality of service features. However, many            control message and transmits it to the sender (through either
additions and extensions to IP, such as multi-protocol label            packet network interface 601 or TDM interface 602); gener
switching (MPLS), resource reservation setup protocol                   ates a call control message and transmits it to the other side of
(RSVP) and differentiated services (Diffserv), make today's             the connection (through either packet network interface 601
IP suitable for voice traffic.                                          or TDM interface 602); or any combination of these.
   There are many different standards for carrying voice over              Voice packets and timeslots are handled as follows. Incom
a specific packet protocol. When ATM is used as the packet              ing Voice packets from packet network interface 601 are sent
protocol, Voice Trunking using ATM Adaptation Layer 2              25   over links 607 to conversion module 604. Conversion module
(AAL2), Loop Emulation Services using AAL2 and Circuit                  604 performs whatever coding conversion is required
Emulation Services (CES) are common standards which                     between the two sides of the connection, stuffs the newly
specify how Voice is coded and packaged into ATM cells.                 coded Voice payload into the appropriate timeslot, and sends
When ATM is the packet protocol and the voice coding stan               the newly coded timeslot over link 608 for transmission by
dard isn't specified, the generic term Voice over ATM              30
                                                                        TDM interface 602. In the reverse direction, incoming voice
(VoATM) is used.                                                        timeslots from TDM interface 602 are sent over link 608 to
   In this example, LPN 104 uses IP as the packet protocoland           conversion module 604. Conversion module 604 performs
RTP to specify how voice is coded and packaged into the IP              whatever coding conversion is required between the two sides
packets. RTP is one of a suite of protocols which are together          of the connection, creates a packet to encapsulate the newly
referred to as VoIP. Other protocols in the VoIP suite include     35
                                                                        coded Voice payload, and sends the newly coded packet over
SIP used to set up voice connections (i.e., call control), and          link 607 for transmission by packet network interface 601.
session description protocol (SDP), used to describe the capa              As an example, the call controller may direct Voice gate
bilities of each side of the connection.
  IP and ATM can also be used in combination, a variation               way 101 a to cross-connect a stream of Voice carried in a
commonly referred to as IP over ATM In that case (not              40
                                                                        particular timeslot with a stream of VoATM packets. In that
shown), RTP may be used to carry voice over IP and IP is                case, conversion module 604 transcodes the Voice payload
carried over ATM.                                                       carried in the particular timeslot from G.711-law to the par
  The remaining network elements in FIG. 5 were already                 ticular code used by the VoATM stream, for example G.726.
discussed with reference to FIGS. 1-4. Class 5 softswitch 201           Conversion module 604 then stuffs the newly coded voice
and Class 4 SoftSwitch 507 are both connected to LPN 104. In       45
                                                                        payload into ATM packets according to the whatever VoATM
this example, the two softswitches use different call control           standard is in use (Voice Trunking over AAL2, CES, etc.).
protocols, SIP and MGCP. In this example, voice gateway                    FIG. 6B is a block diagram of another voice gateway 101b
101 communicates with several other entities using different            which supports multiple types of voice packets but not TDM.
protocols over a single physical link 508. Therefore, link 508          Voice gateway 101 includes packet network interface 601,
carries several different protocols, for example, MGCP. SIP,       50   call control module 603, and conversion module 604. In this
VoATM and RTP. Class 5 Switch 103 is connected to voice                 configuration, Voice may be encapsulated in different kinds of
gateway 101 by GR-303 trunks 107. Class 5 switch 103 has                packets (e.g. ATM or IP), each with different kinds of voice
multiple connections to PSTN 108, since voice and signaling             coding. Conversion may thus be required at the packet level
are separate. Trunks 109 carry voice traffic to PSTN 108                and at the Voice coding level.
while A-link connection 204 carries signaling messages to the      55      This embodiment works similarly to the embodiment in
SS7 network 203.                                                        FIG. 6A, except that there is no TDM interface. Instead, two
  These protocols and Standards are merely examples of                  different streams of packets enter through packet network
packet protocols which are commonly used to carry Voice.                interface 601, through links 608 and 609. As before, packets
The present invention supports the use of different packet              containing signaling information are acted on by call control
protocols and Voice coding standards, and is not dependent on      60   module 603, while conversion module 604 performs what
the use of those protocols described here. Furthermore, the             ever conversion is needed on the Voice packets.
invention Supports the simultaneous use of multiple packet                 As an example, the call controller may direct Voice gate
protocols and Voice coding standards.                                   way 101b to cross-connect a stream of VoATM packets with
   FIG. 6A is a block diagram of a voice gateway 101 a which            a stream of RTP packets. In that case, conversion module 604
supports both packet and TDM interfaces. Voice gateway             65   transcodes the voice payload carried in the VoATM packet
101a includes packet network interface 601; TDM interface               from G.726 to G.729. Conversion module 604 then creates an
602; call control module 603; and conversion module 604.                RTP packet to encapsulate the newly coded voice payload.
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 26 of 46 PageID #: 32


                                                   US 7,460,520 B2
                                                                                                10
   Many other variations of packet and timeslot conversion CONN) a bearer connection, connecting (CONN BPATH)
are possible, and the above are intended only as examples. and disconnecting (DISC BPATH) the two connection points
Conversion module 604 may be implemented as a single in a bearer connection, adding (ADD CONN PT) and delet
module which handles many different types of conversions, ing (DEL CONN PT) a connection point, and modifying of
oras multiple modules, each performing a specific conversion 5 the characteristics of a bearer connection (MOD CONN
type.                                                             PT). These services 708a-g are used by Protocol Endpoints
   For ease of illustration, only TDM-packet conversion was 701, 702, as shown by links 701a and 702a.
discussed with reference to FIG. 6A and only packet-packet          Call Segment 709 handles all bearer-related call control
conversion was discussed with reference to FIG. 6B. How           messages, and connects/disconnects the bearer path when
ever, the voice gateway 101 a shown in FIG. 6A can also 10 appropriate, as shown by link Call Segment 709a. Call Seg
perform conversions between multiple packet types as dis ment 709 also provides a service 709b (PROCESS MSG) to
cussed with reference to FIG. 6B.                                 process bearer-related call processing messages. This service
   FIG. 7 is an object diagram of the call control module 603 709bis used by Protocol Adapter 704, as shown by link 704a.
from FIGS. 6A & 6B. Protocol Endpoint (PEP) 701 and                 FIG. 8 illustrates how call control module 603 supports
Protocol Endpoint 702 represent unique call processing enti- 15 multiple call controllers simultaneously through the use of
ties, corresponding to a particular port on either an IAD 105 multiple Protocol Endpoints. On the trunk side, call control
or a call controller. For example, if the voice gateway 101 is in module 603 in Voice gateway 101 receives call control mes
communication with two IADS 105 and a Class 5 switch 103,         sages from several call controllers: Class 5 switch 103, soft
Protocol Endpoint 701 may correspond to port3 on one of the switch 201, SIP softswitch 403. On the subscriber side, call
IADS 105, and Protocol Endpoint 702 may correspond to the 20 control module 603 interfaces with two different IADs, 105a
GR-303 interface on the Class 5 switch 103. The call control     and 105b. As discussed with reference to FIG.7, call control
module 603 performs call control by receiving and processing     module 603 contains several Software components, including
call control messages from these interfaces at Protocol End      Protocol Adapter 704 and one or more pairs of Protocol
points 701, 702, and by routing call control messages            Endpoints 701, 702, with each endpoint corresponding to a
between Protocol Endpoints 701, 702.                          25 port on either a switch or an IAD. In this example, Protocol
   Protocol Endpoints 701, 702 handle two different types of Adapter 704 routes between four different pairs of Protocol
messages. External messages (not shown) are received from Endpoints: 801a-d and 802a-d.
either the IAD 105 or the call controller, and are protocol         Class 5 switch 103 has two ports, 801a and 801b, in com
specific. For example, the IAD 105 supports one set of exter     munication with call control module 603. Each communi
nal messages, a GR-303 interface Supports another, and a 30 cates with a corresponding Protocol Endpoint in call control
MGCP interface supports yet another. All Protocol Endpoints module 603: port 801a communicates with GR-303 Protocol
701, 702 support the same set of internal messages 703. Each Endpoint 701a; port 801b communicates with GR-303 Pro
Protocol Endpoint 701, 702 maps each external (protocol tocol Endpoint 701b. Protocol Adapter 704 routes messages
specific) message to an appropriate internal message 703a-f between GR-303 Protocol Endpoints 701a, 701b and IAD
for communication with another endpoint. Internal messages 35 Protocol Endpoints 702a, 702b. IAD Protocol Endpoints
703a-f include: LINESTATUS, LINECONTROL, EST                     702a and 702b in turn communicate with ports 802a and 802b
BEARER REQ, EST BEARER RES, REL BEAR                             on IAD 105.a.
ER REQ, and REL BEARER RES.. (These internal mes                    MGCP Softswitch 201 has a single port, 803, in commu
sages are discussed in more detail with reference to FIGS.       nication with MGCP Protocol Endpoint 701c in call control
9-12.)                                                        40 module 603. Protocol Adapter 704 routes messages between
   Protocol Endpoint 701 and Protocol Endpoint 702 do not MGCP Protocol Endpoint 701c and IAD Protocol Endpoint
exchange internal messages 703 directly. Rather, Protocol 702c. IAD Protocol Endpoint 702c communicates with a
Adapter 704 operates to route messages between the two, third port, 802c, on IAD 105.a.
allowing them to exchange internal messages 703 indirectly.         SIP softswitch 403 has a single port, 804, in communica
This indirect linkage (shown by links 705 and 706) allows 45 tion with SIP Protocol Endpoint 701d in call control module
Protocol Endpoint 701 and Protocol Endpoint 702 each to be 603. Protocol Adapter 704 routes messages between SIP Pro
aware that it is communicating with another endpoint, but not tocol Endpoint 701d and IAD Protocol Endpoint 702d. In this
specifically which one. The correspondence between Proto case, IAD Protocol Endpoint 702d communicates with a port,
col Endpoint 702 and Protocol Endpoint 701 is established 802d, on a different IAD 105b.
when the Provisioning object 707 uses the services of Proto- 50 FIG. 8 thus illustrates two different aspects of the inven
col Adapter 704 (shown by link 707a) to map a pair of end tion. First, Protocol Endpoints 701, 702 in the call control
points together.                                                 module 603 allow the same IAD 105a to handle calls from
   In some embodiments, the Protocol Endpoint 702 imple multiple call controllers (Class 5 switch 103, and softswitch
ments all protocol-specific call processing, for example, 201, and SIP softswitch 403). Second, Protocol Endpoints
through the use of protocol-specific state machines. In other 55 701, 702 support multiple IADS 105 as well as multiple call
embodiments, a collection of Protocol Endpoints of the same controllers. The abstraction provided by Protocol Endpoints
protocol type (e.g. GR-303, V5, MGCP, etc.) may be man 701, 702 allows calls to be placed between any combination
aged by a separate Protocol Provider object (not shown), and of call controllers and IADS 105.
this separate object may implement some protocol-specific           FIGS. 9-13 are sequence diagrams illustrating interactions
call processing which is common to all of the managed Pro- 60 within call control module 603 during various call scenarios
tocol Endpoints.                                                 involving different types of call controllers. These figures
   Other objects provide additional services used by Protocol show that the software architecture of the call control module
Adapter 704 and Protocol Endpoints 701, 702. Bearer Con 603, which encapsulates protocol-specific details in Protocol
nection Manager 708 (Bearer Conn Mgr) provides services Endpoint 701 and Protocol Endpoint 702, allow many of the
708a–g to manage bearer connections, each of which consists 65 object interactions to be similar even though the direction of
of two connection points. These services 708a-gallow for the call and the type of call controller varies. The object
creating (CREATE CONN) and destroying (DESTROY                   interactions required to establisha bearer connection between
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 27 of 46 PageID #: 33


                                                    US 7,460,520 B2
                              11                                                                    12
the two Protocol Endpoints is similarin each diagram because          tion identifier. Protocol Adapter 704 acts on the bearer
the two endpoints use a internal message set to establish the         response by calling the function Process Msg 908 in Call
connection. In contrast, protocol-specific actions are limited        Segment 709.
to the interaction between a Protocol Endpoint and its exter             In the last step in connecting the incoming call from IAD
nal controller. In each of these diagrams, Protocol Endpoint          105, Call Segment 709 acts on the bearer response message
702 corresponds to the IAD Protocol Endpoint, while Proto             by calling function Connect BPath914 using BearerConnec
col Endpoint 701 corresponds to the call controller Protocol          tionMgr 708 to connect the bearer path between the two
Endpoint.                                                             connection ids. The call control module 603 has now con
   FIGS. 9A & B, viewed together, illustrate the interactions         nected the particular timeslot coming through the V5 TDM
within call control module 603 during an outgoing call from      10   interface 602 from switch 103a, to the virtual circuit coming
the IAD 105 to a Class 5 switch 103a using V5 as the call             through the packet network interface 601 from IAD 105. The
control protocol. The incoming call begins in FIG.9B when             Class 5 switch 103a will now perform its “Class 5” functions
the subscriber telephony device 102a goes offhook. IAD 105            by playing dialtone over the connection, receiving digits, and
reports this by sending a Notify (Offhook) message 901 to             acting on the digits to route the call to another Class 5 switch
IAD Protocol Endpoint 702. IAD Protocol Endpoint 702             15   103.
maps the Notify (Offhook) message 901, which is specific to              FIGS. 10A & B, viewed together, illustrate the interactions
the IAD protocol, to a LineStatus (Offhook) message 902a,             within call control module 603 during an outgoing call from
which is one of the internal messages, and passes it on to the        the IAD 105 to a Class 5 switch 103busing GR-303 as the call
Protocol Adapter 704. Protocol Adapter 704 passes the mes             control protocol. The incoming call begins in FIG. 10B when
sage on, as LineStatus (Offhook) message 902b, to peer V5             the subscriber telephony device 102a goes offhook. IAD 105
Protocol Endpoint 701a. V5 Protocol Endpoint 701a acts on             reports this by sending a Notify (Offhook) message 901 to
the LineStatus (Offhook) message 902b by mapping it to a              IAD Protocol Endpoint 702. IAD Protocol Endpoint 702
PSTN EST message 903, which is specific to the V5 proto               maps the Notify (Offhook) message 901, which is specific to
col, and sending the PSTN EST message 903 to switch 103a.             the IAD protocol, to a LineStatus (Offhook) message 902,
Switch 103a responds with a protocol-specific                    25   which is one of the internal messages 703, and passes it on to
PSTN EST ACK message 904, followed by a BCC AL                        the Protocol Adapter 704. Protocol Adapter 704 passes the
LOC message 905 which indicates which timeslot should be              message on, as LineStatus (Offhook) message 902b, to peer
connected to the Subscriber port that is managed by the peer          GR303 Protocol Endpoint 701b. GR303 Protocol Endpoint
protocol endpoint.                                                    701b acts on the LineStatus (Offhook) message 902b by
   V5 Protocol Endpoint 701a acts on the BCC ALLOC               30   mapping it to a SETUP message 1001, which is specific to the
message 905 by calling function Create Conn 906 in                    GR303 protocol, and sending the SETUP message 1001 to
BearerConnectionMgr 708 to create a connection identifier             switch 103b. Switch 103b responds with a protocol-specific
corresponding to the timeslot. V5 Protocol Endpoint 701a              CONNECT message 1002 which indicates which timeslot
next begins the process of setting up its half of the bearer          should be connected to the subscriber port that is managed by
connection by sending Est Bearer Req message 907 a to Pro        35   the peer protocol endpoint.
tocol Adapter 704, including the connection identifier. Proto            GR303 Protocol Endpoint 701b acts on the CONNECT
col Adapter 704 acts on the bearer request by calling function        message 1002 by calling function Create Conn 906 in
Process Msg908 in Call Segment 709 to process the Est                 BearerConnectionMgr 708 to create a connection identifier
Bearer Req message 907a. Call Segment 709 acts on the                 corresponding to the timeslot. GR303 Protocol Endpoint
message by using function Create BPath909 in BearerCon           40   701b next begins the process of setting up its half of the bearer
nectionMgr 708 to create a bearer path between V5 Protocol            connection by sending Est Bearer Req message 907a to Pro
Endpoint 701a and IAD Protocol Endpoint 702.                          tocol Adapter 704, including the connection identifier.
   Call Segment 709 finishes processing of the Est Bear               GR303 Protocol Endpoint 701b also sends the protocol-spe
er Req message 907a by forwarding the message on to IAD               cific ABCD:Offhook message 1003 to Switch 103b. Switch
                                                                 45   103b responds by sending ABCD: LoopCur message 1004 to
Protocol Endpoint 702, as Est Bearer Req message 907b.                GR303 Protocol Endpoint 701b. GR303 Protocol Endpoint
IAD Protocol Endpoint 702 maps this internal message to the           701b doesn't act on this message yet, but waits until its
IAD-specific message SETUP OUT 910, and sends                         outstanding bearer request to Protocol Adapter 704 is com
SETUP OUT 910 on to IAD 105. After forwarding the Est                 plete.
Bearer Req message 907b, Call Segment 709 returns to Pro         50      Protocol Adapter 704 acts on the bearer request by calling
tocol Adapter 704.                                                    function Process Msg908 in Call Segment 709 to process the
   Protocol Adapter 704 notifies V5 Protocol Endpoint 701             Est Bearer Req message 907a. Call Segment 709 acts on the
that its bearer request has been completed by sending a Est           message by using function Get BPath 1005 in BearerCon
Bearer Res message 911a. V5 Protocol Endpoint 701 then                nectionMgr 708 to retrieve the identifier of the bearer path
maps this internal message to the V5-specific message            55   between GR303 Protocol Endpoint 701b and IAD Protocol
BCC ALLOC COMP 912, and sends BCC ALLOC                               Endpoint 702.
COMP 912 to switch 103a, informing switch 103a that the                  Call Segment 709 finishes processing of the Est Bear
timeslot has been allocated for the offhook subscriber's port.        er Req message 907a by forwarding the message on to IAD
   IAD Protocol Endpoint 702 receives a SETUP ACK913                  Protocol Endpoint 702, as Est Bearer Req message 907b.
from IAD 105 in response to the SETUP OUT 910 message.           60   IAD Protocol Endpoint 702 maps internal message to the
IAD Protocol Endpoint 702 acts on the message                         TAD-specific message SETUP OUT 915, and sends
SETUP ACK 913 by calling function Create Conn 906 in                  SETUP OUT 910 on to IAD 105. After forwarding the Est
BearerConnectionMgr 708 to create a connection identifier             Bearer Req message 907b, Call Segment 709 returns to Pro
corresponding to the virtual circuit in use by the offhook            tocol Adapter 704.
subscriber. IAD Protocol Endpoint 702 finishes setting up its    65      Protocol Adapter 704 notifies GR303 Protocol Endpoint
half of the bearer connection by sending an Est Bearer Res            701b that its bearer request has been completed by sending a
message 911b to Protocol Adapter 704, including the connec            Est Bearer Res message 911a. GR303 Protocol Endpoint
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 28 of 46 PageID #: 34


                                                     US 7,460,520 B2
                             13                                                                    14
701b then maps this internal message to the GR303-specific             which corresponds to dialtone instead of a timeslot assigned
message CONNECT ACK 1006, and sends CONNECT                            by the switch. When the bearer path has been established,
ACK 1006 to switch 103b, informing switch 103b that the                MGCP Protocol Endpoint 701 c sends an MGCP Ack mes
timeslot has been allocated for the offhook subscriber's port.         sage 1103a to softswitch 201.
   Protocol Adapter 704 also acts on the cached ABCD:                     BearerConnectionMgr 708 will notify Protocol Adapter
LoopCurmessage 1004 by mapping it to the internal message              704 when the user has finished dialing digits by sending an
LineControl (LoopCurr) 1007a and sending the LineControl               Event message 1104 containing the digits. Protocol Adapter
(LoopCurr) 1007a message to the Protocol Adapter 704. Pro              704 forwards the Event message 1203, translated into internal
tocol Adapter 704 forwards the message, as LineControl                 message Event Notify 1105a and 1205b, to both peer proto
(LoopCurr) 1007b, on to peer IAD Protocol Endpoint 702.           10   col endpoints. IAD Protocol Endpoint 702 ignores this mes
However, IAD Protocol Endpoint 702 doesn’t send the Line               sage, while MGCP Protocol Endpoint 701c acts on it by
Control.(LoopCurr) 1007b on to IAD 105 until after a                   sending a MGCP Nt?y (Digits) message 1106 to softswitch
SETUP ACK 913 is received in response to the SETUP                     201.
OUT 910.
   IAD Protocol Endpoint 702 receives a SETUP ACK913              15
                                                                          MGCP Protocol Endpoint 701c calls the Del DTMF func
from IAD 105 in response to the SETUP OUT 910 message.                 tion 1107 in BearerConnectionMgr 708 to remove the DTMF
IAD Protocol Endpoint 702 acts on the message                          detector from the bearer path. MGCP Protocol Endpoint 701
SETUP ACK 913 by calling function Create Conn 906 in                   also notifies Protocol Adapter 704 that the characteristics of
                                                                       the bearer path have changed, by sending a Mod Bearer Req
BearerConnectionMgr 708 to create a connection identifier              message 1108a. Protocol Adapter 704 acts on the bearer
corresponding to the virtual circuit in use by the offhook             request by calling the Mod BPath 1109 function in Call
subscriber. IAD Protocol Endpoint 702 finishes setting up its          Segment 709. Call Segment 709 uses the Process Msg908 in
half of the bearer connection by sending an Est Bearer Res             BearerConnectionMgr 708 to modify the bearer path identi
message 911b to Protocol Adapter 704, including the connec             fier as requested. When Call Segment 709 has returned, Pro
tion identifier. Protocol Adapter 704 acts on the bearer               tocol Adapter 704 notifies MGCP Protocol Endpoint 701c
response by calling the function Process Msg908 in Call           25
                                                                       that its bearer request has completed by sending MGCP Pro
Segment 709.                                                           tocol Endpoint 701ca Mod Bearer Res message 1110a.
   In the last step in connecting the incoming call from IAD              At this point, softswitch 201 has processed the dialed digits
105, Call Segment 709 acts on the bearer response message
by calling function Connect BPath 914 in BearerConnec                  and is ready to connect the Voice gateway 101, and thus the
tionMgr 708 to connect the bearer path between the two            30   subscriber telephony device 102a, to the remote telephony
connection identifiers. The call control module 603 has now            device. Connecting the two sides of the call is a two-step
connected the particular timeslot coming through the GR-303            process, which involves the creation of a receive-only con
TDM interface 602 from Switch 103b to the virtual circuit              nection which has only a single end (the Voice gateway 101),
coming through the packet network interface 601 from IAD               followed by modification of the same connection in order to
                                                                       add in the remote side. Softswitch 201 obtains the IP address
105. The Class 5 switch 103b will now perform its Class 5         35
                                                                       and port of MGCP Protocol Endpoint 701c by sending a
functions by playing dialtone over the connection, receiving           MGCP CrCx message 1111. MGCP Protocol Endpoint 701c
digits, and acting on the digits to route the call to another          acts on this message by calling GetLocalRtpInfo 1112 in
Class 5 Switch 103.
   FIGS. 11A-D, viewed together, illustrate the interactions           BearerConnectionMgr 708 to get the local IP address and
within call control module 603 during an outgoing call from       40   RTP port, then calling AddRtp 1113 to associate this local
the IAD 105 to a Class 5 softswitch 201 using MGCP as the              address/port with the connection identifier already obtained.
call control protocol. The incoming call begins in FIG. 11A            MGCP Protocol Endpoint 701c then sends the address/port
when the subscriber telephony device 102a goes offhook.                back to softswitch 201 in a MGCP Ack message 1103b
IAD 105 reports this by sending a Notify (Offhook) message             responding to the MGCP CrCx message 1111.
901 to IAD Protocol Endpoint 702. IAD Protocol Endpoint           45      The processing continues in FIGS. 11C & 11D. Softswitch
702 maps the Notify (Offhook) message 901, which is spe                201 sends a MGCPMdCx message 1114a which includes the
cific to the IAD protocol, to a LineStatus (Offhook) message           IP address and port of the remote telephony device. MGCP
902, which is one of the internal messages 703, and passes it          Protocol Endpoint 701c uses the BearerConnectionMgr 708
on to the Protocol Adapter 704. Protocol Adapter 704 passes            services Get Conn 1115 and Mod Conn 1116 to associate
the LineStatus (Offhook) message 902b on to peer MGCP             50   this remote address/port with the connection identifier
Protocol Endpoint 701c.                                                already obtained, so that the connection identifier now
   MGCP Protocol Endpoint 701c acts on the LineStatus                  includes both sides of the connection. At this time, the MGCP
(Offhook) message 902b by mapping it to an MGCP-specific               connection is up, but is configured for receive only.
Ntify (Offhook) message 1101, and sending the Ntify (Off                  MGCP Protocol Endpoint 701 once again notifies Protocol
hook) message 1101 to MGCP softswitch 201. Softswitch             55   Adapter 704 that the characteristics of the bearer path have
201 responds to the Nt?y (Offhook) message 1101 with a                 changed, by sending a Mod Bearer Req message 1108b.
protocol-specific RqNt message 1102a which requests noti               Protocol Adapter 704 acts on the bearer request by calling the
fication when digits have been collected.                              Process Msg908 function in Call Segment 709. Call Seg
   In order to collect digits, the MGCP Protocol Endpoint              ment 709 acts on the Mod Bearer Req message 1108b by
701c establishes a bearer path, connecting one end to IAD         60   calling Mod BPath 1109 in BearerConnectionMgr 708 to
Protocol Endpoint 702. However, the other end of the path is           modify the bearer path as requested. When Call Segment 709
not connected through to the call controller (softswitch 201).         has completed, then Protocol Adapter 704 notifies MGCP
Instead, the other end of the path is connected to a DTMF              Protocol Endpoint 701c that its bearer request has completed
detector which also plays dialtone. The object interactions            by sending a Mod Bearer Res message 1110b. MGCP Pro
required to establish this bearer path are similar to the previ   65   tocol Endpoint 701 then sends an MGCP Ack message 1103b
ous figures, except that MGCP Protocol Endpoint 701c asks              to softswitch 201, responding to the MGCP MdCx message
BearerConnectionMgr 708 to create a connection identifier              1114 message.
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 29 of 46 PageID #: 35


                                                      US 7,460,520 B2
                              15                                                                     16
   The softswitch 201 requests the MGCP Protocol Endpoint                  IAD Protocol Endpoint 702 receives a SETUP ACK913
701c to play ringback tone while waiting on the remote side to          from IAD 105 in response to the SETUP IN 1201. IAD
go offhook, by sending a MGCP RdNt message 1102b and                    Protocol Endpoint 702 acts on this message by calling func
specifying the ringback signal. MGCP Protocol Endpoint                  tion Create Conn 906 in BearerConnectionMgr 708 to
701c calls Add Conn 1117 in BearerConnectionMgr 708 to                  request a connection identifier corresponding to the virtual
add ringback tone to the connection identifier. Once again,             circuit in used by the offhook subscriber. IAD Protocol End
Protocol Adapter 704 is notified that the characteristics of the        point 702 next begins the process of setting up its half of the
bearer path have changed, Protocol Adapter 704 passes this              bearer connection by sending Est Bearer Res message 911b
through to Call Segment 709, and MGCP Protocol Endpoint                 to Protocol Adapter 704, including the connection identifier.
701c sends an MGCP Ack message 1103c to softswitch 201.            10   Protocol Adapter 704 acts on the bearer response by calling
   After some period of time, the softswitch 201 requests the           Process Msg908 in Call Segment 709. Call Segment 709
MGCP Protocol Endpoint 701c to stop playing ringback tone,              acts on Est Bearer Res message 911b by calling function
by sending a RdNt message 1102c and specifying no signal.               Connect BPath914 in BearerConnectionMgr 708 to connect
After using the BearerConnectionMgr 708 service Del Conn                the bearer path between the two connection identifiers.
1119 to remove ringback tone from the connection identifier,       15
                                                                           The bearer path is now connected between the switch 103a
the MGCP Protocol Endpoint 701c notifies Protocol Adapter               and the IAD 105, but the switch 103a hasn't notified the
704 of the change to the bearer path. As before, Protocol               telephony device 102a about the call yet. After switch 103a
Adapter 704 passes this through to Call Segment 709, and                receives the BCC ALLOC COMP 912 message indicating
MGCP Protocol Endpoint 701c sends an MGCP Ack mes                       the timeslot allocation is complete, switch 103a sends V5
sage 1103d to softswitch 201.                                           Protocol Endpoint 701a a protocol-specific PSTN EST mes
   When the remote side goes offhook, the softswitch 201                sage 903. V5 Protocol Endpoint 701a responds by sending a
modifies the receive-only connection to be send and receive,            PSTN EST ACK message 904 back to switch 103a. V5
by sending an MGCP MdCx message 1114b message. As                       Protocol Endpoint 701a also acts on the PSTN EST message
before, MGCP Protocol Endpoint 701c uses BearerConnec                   903 by mapping it to the internal message LineControl Ring
tionMgr 708 service Mod Conn 1116 to modify the connec             25   1202a. V5 Protocol Endpoint 701 a sends the message Line
tion, this time to send/receive. And once again, MGCP Pro               Control Ring 1202a to Protocol Adapter 704, which forwards
tocol Endpoint 701c notifies Protocol Adapter 704 of the                the message to IAD Protocol Endpoint 702. IAD Protocol
change to the bearer path, Protocol Adapter 704 passes this             Endpoint 702 maps the internal message to the IAD-specific
through to Call Segment 709, and MGCP Protocol Endpoint                 message Notify (Ring) 1203 and sends this to IAD 105.
                                                                   30
701c sends an MGCP Ack message 1103e message to soft                       When the ringing telephony device goes offhook, the IAD
switch 201. Finally, the call control is complete.                      105 reports this by sending a Notify (Offhook) message 901
   FIGS. 12A & B, viewed together, illustrate the interactions          to IAD Protocol Endpoint 702. IAD Protocol Endpoint 702
within call control module 603 during an incoming call from             maps the Notify (Offhook) message 901, which is specific to
a switch 103a to the IAD 105 using V5 as the call control          35
                                                                        the IAD protocol, to a LineStatus (Offhook) message 902a,
protocol. The incoming call begins in FIG. 12A when switch              which is one of the internal messages 703, and passes it on to
103a sends a protocol-specific BCC ALLOC message 905                    the Protocol Adapter 704. Protocol Adapter 704 passes the
which indicates which timeslot should be connected to the               message on, as LineStatus (Offhook) message 902b, on to
Subscriber port that is managed by the peer protocol endpoint.          peer V5 Protocol Endpoint 701a. V5 Protocol Endpoint 701a
   V5 Protocol Endpoint 701a acts on the BCC ALLOC                 40
                                                                        acts on the LineStatus (Offhook) message 902b by mapping it
message 905 by requesting from BearerConnectionMgr 708 a                to a PSTN. SIGNAL 1204 message, which is specific to the
connection identifier corresponding to the timeslot, using the          V5 protocol.
function Create Conn 906. V5 Protocol Endpoint 701 a next                  At this point, call control is complete. The call control
begins the process of setting up its half of the bearer connec          module 603 has connected the particular timeslot coming
tion by sending Est Bearer Req message 907 a to Protocol           45   through the V5 TDM interface 602 from V5 Protocol End
Adapter 704 (including the connection identifier), as Est               point 701a, to the virtual circuit coming through the packet
Bearer Req message 907b. Protocol Adapter 704 acts on the               network interface 601 from IAD 105, and the remote tele
bearer request by calling the Process Msg 908 function in               phony device has gone offhook to pick up the call.
Call Segment 709. Call Segment 709 acts on the message by                  FIGS. 13A & B, viewed together, illustrate the interactions
using the BearerConnectionMgr 708 function Create BPath            50   within call control module 603 during an incoming call from
909 to create a bearer path between V5 Protocol Endpoint                a switch 103b to the IAD 105using GR-303 as the call control
701a and IAD Protocol Endpoint 702.                                     protocol. The incoming call begins when GR-303 switch
   Call Segment 709 continues processing of the Est Bear                103b sends GR303 Protocol Endpoint 701b a protocol-spe
er Req message 907 by forwarding the message on to IAD                  cific SETUP message 1001 which indicates which timeslot
Protocol Endpoint 702. IAD Protocol Endpoint 702 maps this         55   should be connected to the subscriber port that is managed by
message to the IAD-specific message SETUP IN 1201, and                  the peer protocol endpoint.
sends SETUP IN 1201 on to IAD 105. After forwarding the                    GR303 Protocol Endpoint 701b acts on the SETUP mes
Est Bearer Req message 907b, Call Segment 709 returns to                sage 1001 by calling Create Conn 906 in BearerConnection
Protocol Adapter 704.                                                   Mgr 708 to request a connection identifier corresponding to
   Protocol Adapter 704 notifies V5 Protocol Endpoint 701a         60   the timeslot. GR303 Protocol Endpoint 701b next begins the
that its bearer request has been completed by sending a Est             process of setting up its half of the bearer connection by
Bearer Res message 911a. V5 Protocol Endpoint 701 a then                sending Est Bearer Req message 907a to Protocol Adapter
maps this internal message to the V5-specific message                   704, including the connection identifier. GR303 Protocol
BCC ALLOC COMP 912, and sends BCC ALLOC                                 Endpoint 701b also sends the protocol-specific ABCD:On
COMP 912 to switch 103a, informing switch 103a that the            65   Hook message 1301 to switch 103b. Switch 103b responds by
timeslot has been allocated for the subscriber port managed             sending ABCD: LoopCur message 1004 to GR303 Protocol
by the peer protocol endpoint.                                          Endpoint 701b. GR303 Protocol Endpoint 701b doesn't act
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 30 of 46 PageID #: 36


                                                     US 7,460,520 B2
                                17                                                                  18
on this message yet, but waits until its bearer request to                When the ringing remote telephony device goes offhook,
Protocol Adapter 704 is complete.                                      the IAD 105 reports this by sending a Notify (Offhook) mes
   Protocol Adapter 704 acts on the bearer request from                sage 901 to IAD Protocol Endpoint 702. IAD Protocol End
GR303 Protocol Endpoint 701b by calling the Process Msg                point 702 maps the Notify (Offhook) message 901, which is
908 function in Call Segment 709. Call Segment 709 acts on             specific to the IAD protocol, to LineStatus (Offhook) mes
Est Bearer Req message 907a by using the BearerConnec                  sage 902a, which is one of the internal messages, and passes
tionMgr 708 function Get BPath 1005 to get the bearer path             it on to the Protocol Adapter 704 as LineStatus (Offhook)
identifier representing the path between GR303 Protocol                message 902b. Protocol Adapter 704 passes the LineStatus
Endpoint 701b and IAD Protocol Endpoint 702.                           (Offhook) message 902b on to peer GR303 Protocol End
   Call Segment 709 continues processing of the Est Bear          10   point 701b. GRGR303 Protocol Endpoint 701b acts on the
er Req message 907a by forwarding the message on to IAD                LineStatus (Offhook) message 902b by mapping it to ABCD:
Protocol Endpoint 702, as Est Bearer Req message 907b.                 Offhook message 1003, which is specific to the GR-303 pro
IAD Protocol Endpoint 702 maps this message from the                   tocol.
common set of internal messages 703 to the IAD-specific                   At this point, call control is complete. The call control
message SETUP IN 1201, and sends this message on to IAD           15   module 603 has connected the particular timeslot coming
105. Call Segment 709 then returns to Protocol Adapter 704.            through the GR-303 TDM interface 602 from switch 103b to
   Protocol Adapter 704 notifies GR303 Protocol Endpoint               the virtual circuit coming through the packet network inter
701b that its bearer request has been completed by sending a           face 601 from IAD 105, and the remote telephony device has
Est Bearer Res message 911a. GR303 Protocol Endpoint                   gone offhook to pick up the call.
701b maps this internal message to the GR-303-specific mes                FIG. 14 illustrates a method for supporting multiple call
sage CONNECT message 1002, and sends CONNECT mes                       control protocols simultaneously in a gateway that connects a
sage 1002 to switch 103b, informing switch 103b that the               local packet network (LPN) and a circuit-switched network.
timeslot has been allocated for the offhook subscriber's port.         In this example, there are two call controllers and two IAD
   GR303 Protocol Endpoint 701b also acts on the cached                ports, for a total of four sources of external messages. Each
ABCD: LoopCur message 1004 by mapping it to the internal          25   external message source has a corresponding protocol end
message LineControl (LoopCurr) 1007a and sending this                  point, so there are also four protocol endpoints. Messages are
message to the Protocol Adapter 704. Protocol Adapter 704              routed between protocol endpoints appropriately, based on
forwards the LineControl (LoopCurr) 1007a on to peer IAD               the mapping between endpoints during provisioning. The
Protocol Endpoint 702, as LineControl.(LoopCurr) 1007b.                process begins at step 1401, where one or more external
   When IAD Protocol Endpoint 702 receives a                      30   messages is received from a call controller and mapped to one
SETUP ACK 913 from IAD 105, IAD Protocol Endpoint                      or more corresponding internal call control messages. At step
702 acts on this message by calling Create Conn 906 in                 1402, another external message (or messages) from another
BearerConnectionMgr 708 to request the connection identi               call controller is received and mapped to one or more corre
fier corresponding to the virtual circuit used by the offhook          sponding internal call control messages. At step 1403, one or
subscriber. IAD Protocol Endpoint 702 next begins the pro         35   more external messages is received from an IAD 105 and
cess of setting up its half of the bearer connection by sending        mapped to one or more corresponding internal call control
Est Bearer Res message 911b to Protocol Adapter 704,                   messages. At step 1404, each of the internal messages is
including the connection identifier.                                   routed to an appropriate protocol endpoint. The appropriate
   Protocol Adapter 704 acts on the bearer request from IAD            choice depends on how the protocol endpoints were mapped
Protocol Endpoint 702 by calling the Process Msg908 func          40   together during provisioning.
tion in Call Segment 709. Call Segment 709 acts on the                    The foregoing description has been presented for purposes
message by using the BearerConnectionMgr 708 function                  of illustration and description. It is not intended to be exhaus
Connect BPath 914 to connect the bearer path between the               tive or to limit the invention to the precise forms disclosed.
two connection identifiers.                                            Obvious modifications or variations are possible in light of
  The bearer path is now connected between the switch 103b        45   the above teachings. The embodiments discussed, however,
and the IAD 105, but the switch 103b hasn't notified the               were chosen and described to illustrate the principles of the
remote telephony device about the call yet. At some point              invention and its practical application to thereby enable one
after switch 103b receives the CONNECT message 1002                    of ordinary skill in the art to utilize the invention in various
indicating the timeslot allocation is complete, Switch 103b            embodiments and with various modifications as are Suited to
sends GR303 Protocol Endpoint 701b a protocol-specific            50   the particular use contemplated. All Such modifications and
ABCD:RingOn message 1302. GR303 Protocol Endpoint                      variation are within the scope of the invention as determined
701b acts on the protocol-specific message by mapping it to            by the appended claims when interpreted in accordance with
the internal message LineControl Ring 1202. GR303 Proto                the breadth to which they are fairly and legally entitled.
col Endpoint 701b sends this LineControl Ring 1202a mes                   Therefore, having thus described the invention, at least the
sage to Protocol Adapter 704, which forwards the message, as      55   following is claimed:
LineControl Ring 1202b, to IAD Protocol Endpoint 702. IAD                 1. An apparatus connecting a local packet network (LPN)
Protocol Endpoint 702 maps the internal message to the IAD             and a circuit-switched network, the apparatus comprising:
specific message Notify (Ring) 1203 and sends this to IAD                 a first protocol endpoint configured to receive at least one
105.                                                                         first external call control message of a first protocol from
   Switch 103b also sends GR303 Protocol Endpoint 701b a          60        a first call controller associated with the circuit-switched
protocol-specific ABCD: LoopCur message 1004. This mes                     network and to map the at least one first external call
sage is treated in similar manner: translated to a common                  control message to at least one corresponding first inter
LineControl (LoopCurr) 1007 and forwarded all the way                      nal call control message of an internal protocol;
through to IAD Protocol Endpoint 702. IAD Protocol End                   a second protocol endpoint configured to receive at least
point 702 maps the internal message to the IAD-specific           65       one second external call control message of a second
message Notify (LoopCurrent) 1303 and sends this to IAD                    protocol from an integrated access device (IAD) associ
105.                                                                       ated with the LPN and to map the at least one second
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 31 of 46 PageID #: 37


                                                       US 7,460,520 B2
                                19                                                                    20
     external call control message to at least one correspond               9. The apparatus of claim 1, wherein the first external call
     ing second internal call control message of an internal              control message is a General Requirements 303 (GR-303)
     protocol; and                                                        message.
  a protocol adapter configured to receive the first and the                 10. The apparatus of claim 1, wherein the first external call
     second internal call control messages and to route the at            control message is a European Telecommunications Stan
     least one first internal call control message to the second          dards Institute (ETSI) V5 message.
     protocol endpoint and the at least one second internal                  11. The apparatus of claim 1, wherein the first external call
     call control message to the first protocol endpoint;                 control message is a Media Gateway Control Protocol
  wherein the first protocol endpoint is further configured to            (MGCP) message.
     receive the at least one second internal call control mes       10      12. The apparatus of claim 1, wherein the first external call
    Sage and to map the at least one second internal call                 control message is a Session Initiation Protocol (SIP) mes
    control message to a third external call control message              Sage.
    of the first protocol, and                                               13. The apparatus of claim 1, wherein the first external call
  wherein the second protocol endpoint is further configured              control message is a H.248 message.
     to receive the at least one first internal call control mes     15      14. An apparatus connecting a local packet network (LPN)
      Sage and to map the at least one first internal call control        and a circuit-switched network and capable of Supporting
      message to a fourth external call control message of the            multiple call control protocols simultaneously, the apparatus
      second protocol.                                                    comprising:
   2. The apparatus of claim 1, further comprising a third                  a first call control protocol endpoint configured to
protocol endpoint configured to receive at least one fifth                     exchange a first plurality of external call control mes
external call control message of a third protocol from a sec                    Sages of a first protocol associated with the first call
ond call controller and to map the fifth external call control                 control protocol endpoint with a first call controller
message to at least one corresponding third internal call con                     associated with the circuit-switched network, and fur
trol message of the internal protocol, wherein the protocol                     ther configured to map external call control messages of
adapter is further configured to receive the third internal call     25
                                                                                the first protocol to corresponding internal call control
control message and to route the third internal call control                    messages of an internal protocol;
message to an appropriate one of the first and second protocol               a second call control protocol endpoint configured to
endpoints.                                                                      exchange a second plurality of external call controlmes
   3. The apparatus of claim 1, wherein the first protocol                      Sages of a second protocol associated with the second
endpoint is further configured to receive at least one third         30
                                                                                call control protocol endpoint with a second call con
internal call control message of the internal protocol from the                 troller, and further configured to map external call con
protocol adapter and to map the at least one third internal call                trol messages of the second protocol to corresponding
control message to at least one corresponding fifth external                    internal call control messages of the internal protocol;
call control message of the first protocol for transmission to               a third call control protocol endpoint configured to
the first call controller.                                           35
   4. The apparatus of claim 1, further comprising a bearer                     exchange a third plurality of external call control mes
connection manager configured to manage each of a plurality                     sages of a third protocol associated with the third call
                                                                                control protocol endpoint with an integrated access
of bearer connections, wherein each of the plurality of bearer                  device (IAD) associated with the LPN, and further con
connections comprises at least two connection points.                           figured to map external call control messages of the third
   5. The apparatus of claim 4, wherein the bearer connection        40
                                                                                protocol to corresponding internal call control messages
manager is capable of at least one of creating the bearer                       of the internal protocol; and
connection, destroying the bearer connection, connecting the                 a protocol adapter configured to receive internal call con
at least two connection points in the bearer connection, add                    trol messages from the first, second and third call control
ing a connection point to the bearer connection, deleting the                   protocol endpoints, and further configured to route each
connection point from the bearer connection, and modifying           45
                                                                                of the internal call control messages received from one
the characteristics of the bearer connection.
   6. The apparatus of claim 4, further comprising a call                       of the call control protocol endpoints to another of the
segment configured to connect and to disconnect the at least                    call control protocol endpoints, wherein the another call
two connection points in the bearer connection.                                 control protocol endpoint is configured to map the
   7. The apparatus of claim 6, wherein the call segment is          50
                                                                                routed internal call control message to a corresponding
further configured to process a set of bearer-related messages.                 external call control message of the protocol associated
   8. The apparatus of claim 1, further comprising:                             with the another call control protocol endpoint.
   a first interface, configured to receive a first plurality of             15. The apparatus of claim 14, wherein the first external
      voice packets from the LPN and to transmit a second                 call control message is a General Requirements 303 (GR
      plurality of voice packets to the LPN:                         55   303) message.
   a second interface, configured to receive a first plurality of            16. The apparatus of claim 14, wherein the first external
     voicetimeslots from the circuit-switched network and to              call control message is a European Telecommunications
     transmit a second plurality of Voice timeslots to the                Standards Institute (ETSI) V5 message.
     circuit-switched network;                                               17. The apparatus of claim 14, wherein the first external
  a first converter, configured to receive the first plurality of    60   call control message is a Media Gateway Control Protocol
     voice packets from the first interface and to convert the            (MGCP) message.
     first plurality of voice packets to the second plurality of             18. A method for supporting multiple call control protocols
     Voice timeslots; and                                                 simultaneously in a gateway that connects a local packet
  a second converter, configured to receive the first plurality           network (LPN) and a circuit-switched network, the method
     of voice timeslots from the second interface and to con         65   comprising:
     vert the first plurality of voice timeslots to the second               receiving at least one first external call control message
     plurality of Voice packets.                                                  from a first call controller associated with the circuit
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 32 of 46 PageID #: 38


                                                     US 7,460,520 B2
                                 21                                                                22
        Switched network, the at least one first external call              cuit-switched network, the first plurality of call control
     control message of a protocol associated with the first                messages of a protocol associated with the first call
        call controller;                                                    controller;
  mapping the at least one first external call control message           means for mapping each of the first plurality of call control
    to at least one corresponding first internal call control              messages received from the first call controller to a cor
    message of an internal protocol;                                       responding internal call control message of an internal
  receiving at least one second external call control message              protocol;
        from a second call controller, the at least one second           means for mapping each of the first plurality of call control
     external call control message of a protocol associated                messages sent to the first call controller from a corre
     with the second call controller;                             10       sponding routed internal call control message of the
  mapping the at least one second external call control mes                internal protocol;
    Sage to at least one corresponding second internal call              means for exchanging a second plurality of call control
    control message of the internal protocol;                              messages with a second call controller, the second plu
  receiving at least one third external call control message               rality of call control messages of a protocol associated
    from an integrated access device (IAD) associated with        15        with the second call controller;
     the LPN, the at least one third external call control mes           means for mapping each of the second plurality of call
    Sage of a protocol associated with the IAD;                            control messages received from the second call control
  mapping the at least one third external call control message             ler to a corresponding internal call control message of
    to at least one corresponding third internal call control              the internal protocol;
    message of the internal protocol;                                    means for mapping each of the second plurality of call
  routing the at least one first internal call control message             control messages sent to the second call controller from
    for mapping to a corresponding fourth external call con                a corresponding routed internal call control message of
    trol message of the protocol associated with either the                the internal protocol;
        second call controller or the IAD;                               means for exchanging a third plurality of call control mes
  routing the at least one second internal call control message   25       Sages of a third protocol with an integrated access device
    for mapping to a corresponding fifth external call control             (IAD) associated with the LPN, the third plurality of call
    message of the protocol associated with either the first               control messages of a protocol associated with the IAD;
        call controller or the IAD; and                                  means for mapping each of the third plurality of call control
                                                                           messages received from the IAD to a corresponding
  routing the at least one third internal call control message    30       internal call control message of the internal protocol;
    for mapping to a corresponding sixth external call con               means for mapping each of the third plurality of call control
    trol message of the protocol associated with either the                messages sent to the IAD from a corresponding routed
     first or second call controllers.
                                                                           internal call control message of the internal protocol;
   19. The method of claim 18, further comprising managing                  and
each of a plurality of bearer connections wherein each of the     35      means for routing each of the internal call control messages
plurality of bearer connections comprises at least two con                   from one of the means for mapping from received call
nection points.                                                              control messages to a predetermined one of the means
   20. The method of claim 18, further comprising:                           for mapping to sent call control messages.
   receiving a first plurality of voice packets from the LPN:             26. A computer readable storage medium containing pro
   transmitting a second plurality of voice packets to the LPN:   40   gram code for controlling a method for Supporting multiple
   receiving a first plurality of voice timeslots from the cir         call control protocols simultaneously in a Voice-over-packet
        cuit-switched network;                                         (VoP) media gateway that connects a local packet network
  transmitting a second plurality of Voice timeslots to the            (LPN) and a circuit-switched network, the program code
        circuit-switched network;                                      comprising logic configured to perform the steps of:
  converting the first plurality of voice packets to the first    45      receiving at least one first external call control message of
    plurality of voice timeslots; and                                        a first protocol from a first call controller associated with
  converting the second plurality of Voice timeslots to the                 the circuit-switched network;
    second plurality of Voice packets.                                   mapping the at least one first external call control message
  21. The method of claim 18, wherein the first external call              to at least one corresponding first internal call control
control message is a Generic Requirements 303 (GR-303)            50       message of an internal protocol;
message.                                                                 receiving at least one second external call control message
  22. The method of claim 18, wherein the first external call
                                                                           of a second protocol from a second call controller;
control message is a European Telecommunications Stan                    mapping the at least one second message to at least one
                                                                           corresponding second internal call control message of
dards Institute (ETSI) V5 message.                                55       the internal protocol;
  23. The method of claim 18, wherein the first external call            receiving at least one third external call control message of
control message is a Media Gateway Control Protocol                        a third protocol from an integrated access device (IAD)
(MGCP) message.                                                             associated with the LPN:
  24. The method of claim 18, wherein the first external call            mapping the at least one third external call control message
control message is a Session Initiation Protocol (SIP) mes        60       to at least one corresponding third internal call control
Sage.                                                                      message of the internal protocol;
  25. A system for Supporting multiple call control protocols            routing the at least one first internal call control message
simultaneously in a gateway that connects a local packet                   for mapping to at least one corresponding fourth exter
network (LPN) and a circuit-switched network, the system                   nal call control message of the second or third protocol;
comprising:                                                       65     routing the at least one second internal call control message
  means for exchanging a first plurality of call control mes               for mapping to at least one corresponding fifth external
     sages with a first call controller associated with the cir            call control message of the first or third protocol; and
Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 33 of 46 PageID #: 39


                                                    US 7,460,520 B2
                              23                                                              24
  routing the at least one third internal call control message      messages to corresponding external call control mes
    for mapping to at least one corresponding sixth external        Sages of the external protocol associated with the proto
    call control message of the first or second protocol.           col endpoint,
  27. An apparatus connecting a local packet network (LPN) 5      wherein at least one of the plurality of protocol endpoints is
and a circuit-switched network, the apparatus comprising:           configured to receive the external call control messages
                                                                    from a first call controller associated with the circuit
  a plurality of protocol endpoints, each protocol endpoint         Switched network and
     configured to receive external call control messages of      at least a second of the plurality of protocol endpoints is
     an external protocol associated with the protocol end           configured to receive the external call control messages
     point and to map the external call control messages to 10       from an integrated access device (IAD) associated with
     corresponding internal call control messages of an inter       the LPN; and
     nal protocol for routing to another of the plurality of      a protocol adapter configured to route the internal call
     protocol endpoints, each endpoint further configured to        control messages from the mapping protocol endpoint to
     receive routed internal call control messages of the inter     the another protocol endpoint.
     nal protocol and to map the routed internal call control                          k   k   k   k   k
       Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 34 of 46 PageID #: 40

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 7.460,520 B2                                                                                     Page 1 of 13
APPLICATIONNO.              : 10/463964
DATED                       : December 2, 2008
INVENTOR(S)                 : Cody et al.
It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:

         In the drawings
         Replace Figures 6B, 7, 10A, 11A, 11B, 11D, 12A, 12B, 13A, and 13B with replacement Figures 6B,
         7, 10A, 11A, 11B, 11D, 12A, 12B, 13A, and 13B attached to this certificate, as shown

         In column 2, line 49: delete “supports both both packet and replace with --supports both packet
         In column 3, line 8: delete “FIGS. 12A & 13B are and replace with --FIGS. 12A & 12B are--
         In column 5, line 13: delete “voice gateway 105” and replace with --voice gateway 101--
         In column 7, line 40: delete “referred to as IP over ATM In that and replace with
         --referred to as “IP over ATM'. In that.--

         In column 8, line 48: delete “Voice gateway 101 and replace with --Voice gateway 101b
         In column 10, line 7: delete “as shown by links 701a and 702a. and replace with
         --as shown by links 701e and 702e.--
         In column 10, line 10: delete “link Call Segment 709a and replace with --link 709a--
         In column 10, line 27: delete “Endpoints: 801a-d and 802a-d. and replace with
         --Endpoints: 701a-d and 702a-d.--
         In column 11, line 2: delete “endpoints use a internal message and replace with
         --endpoints use an internal message--
         In column 12, line 24: delete “LineStatus (Offhook) message 902, and replace with
         --LineStatus (Offhook) message 902a.--


                                                                                     Signed and Sealed this
                                                                                 Thirtieth Day of August, 2011
                                                                                      sy




                                                                                                    David J. Kappos
                                                                               Director of the United States Patent and Trademark Office
    Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 35 of 46 PageID #: 41

CERTIFICATE OF CORRECTION (continued)                                                                 Page 2 of 13
U.S. Pat. No. 7.460,520 B2
     In column 12, line 61: delete “TAD-specific message SETUP OUT 915 and replace with
     --IAD-specific message SETUP OUT 910
     In column 13, line 5: delete “Protocol Adapter 704 and replace with --Protocol Endpoint 701 b
     In column 13, lines 7 and 8: delete “LineControl(LoopCurr) 1007a and replace with
     --LineControl(LoopCur) 1007a
     In column 13, lines 10 and 12: delete “(LoopCurr) 1007b and replace with --(LoopCur) 1007b
     In column 13, line 42: delete “begins in FIG. 11A and replace with -begins in FIG. 11 B
     In column 13, line 48: delete “902, which is one of and replace with --902a, which is one of.-
     In column 14, line 8: delete “Event message 1203 and replace with --Event message 1104
     In column 14, line 9: delete “Event Notify 1105a and 1205b and replace with --Event Notify 1105a
     and 1105b--

     In column 14, lines 16 and 44: delete “Protocol Endpoint 701 and replace with --Protocol Endpoint
     701c

     In column 14, line 64: delete “Mod Bearer Res message 1110b and replace with
     --Mod Bearer Res message 1118
     In column 14, lines 66-67: delete “MdCx message 1114 message. and replace with --MdCx message
     1114a.--

     In column 15, line 5: delete “Add Conn 1117 and replace with --Add Conn PT 1119
     In column 15, line 8: delete “have changed Protocol Adapter and replace with
     --have changed (1120), Protocol Adapter
     In column 15, lines 14-15: delete “service Del Conn 1119 to remove and replace with
     --Service Del Conn PT 1121 to remove

     In column 15, line 25: delete “service Mod Conn 1116 to modify and replace with
     --service Mod Conn PT 1116 to modify
     In column 15, lines 45-46: delete “connection identifier), as Est Bearer Req message 907b. and
     replace with --connection identifier).--
     In column 16, line 6: delete “circuit in used by and replace with --circuit used by
     In column 16, line 27: delete “the message to IAD and replace with--the message 1202b to IAD
    Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 36 of 46 PageID #: 42

CERTIFICATE OF CORRECTION (continued)                                                             Page 3 of 13
U.S. Pat. No. 7.460,520 B2
     In column 17, line 53: delete “LineControl Ring 1202 and replace with --LineControl(Ring) 1202a--
     In column 17, line 63: delete “LineControl.(LoopCurr) 1007 and replace with
     --LineControl(LoopCur) 1007a
     In column 17, line 64: delete “Endpoint 702. and replace with --Endpoint 702 as
     LineControl.(LoopCur) 1007b.--
     In column 17, line 66: delete “Notify (LoopCurrent) 1303 and and replace with --Notify(Ring) 1203
     and--

     In column 18, lines 7-8; delete “Adapter 704 as LineStatus (Offhook) message 902b. Protocol and
     replace with --Adapter 704. Protocol
    Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 37 of 46 PageID #: 43

CERTIFICATE OF CORRECTION (continued)                                              Page 4 of 13
U.S. Patent             Dec. 2, 2008               Sheet 4 of 19          7.460.520 B2



                                    CAL CONTROL
                                     MODULE 603
         PACKET              CAL CONTROL
         ETWO
        NETWORK              605                      CALL CONTROL 6      TDM
        INTERFACE
           601          VOICE 607
                                                                   OL 606 INTEict
                                                                             602
                                                                                  FIG. 6A

                                    CONVERSION
                                        604




                                        CAL CONTROL
                                         PROCESSING
                                             603
                            CALL
         PACKET
        NETWORK             CONTROL 605
        INTERFACE
           601                                                                  FIG. 6B
                       VOICE (RTP)6OB
                                              CONVERSION 604
                                                                    N
       Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 38 of 46 PageID #: 44

CERTIFICATE OF CORRECTION (continued)                                                               Page 5 of 13
U.S. Patent                    Dec. 2, 2008               Sheet 5 of 19               7.460.520 B2

                             USES
                             707A           PROVISIONING 707

USES                                                           MESSAGES
       - Essages.
             PEP701.
                  Tosar MESSEs                               "\psi."
                                                    USES 704A-. MESSAGES: 73AF
         LINESTATUS            N-       PROTOCOLADAPTER 704               LINESTATUS
         LINECONTROL                    - - -                   -         LINECONTROL
         EST BEARER RES                 PROVIDES:               .         --w- www.
         REL BEARER REQ             :   MAPUNMAPENDPOINTS :               RELBEARER REQ
         REL BEARER REST                FORWARDMSG        ..l.            RELBEARER RES"

                                                                                        USES 709A
                                                                    CALL SEGMENT 709

                                                                    PROVIDES: 709B
                  BEARER CONNECTION MGR 708                         PROCESS MSG
                  PROVIDES
                  CREATECONN
                  DESTROY CONN T

                                                                See FIG.7
    Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 39 of 46 PageID #: 45

CERTIFICATE OF CORRECTION (continued)                                                    Page 6 of 13
U.S. Patent               Dec. 2, 2008              Sheet 9 of 19                7.460,520 B2

                                                       BEARER           PROTOCOL
               GR303 SWITCH     GR303 PEP               CONN             ADAPTER
                   1033           701B                 MGR 708             704
                    : 1001                   902B
                      I SETUP                 LINESTATUSOFFH
                                                        (OFFHOOK)              e




                      CONNECT(TS)
                     teach CREATE  CONN(TS)
                            RETURN(CLID1)                               907A
                       1002
                      -1003                  EST BEARERREQ(CLID1)
                    k ABCD:OFFHOOK                        !
                     ABCD:LOOPCURLINE CONTROL                   1005
                                            LOOPCUR)
                                                                  GET BPATH
                                                                 RETURN(BPD)


                          006
                                                                 906
                                                               CREATE CONNPVC)
                                                              RETURN(CLID2)
                                                              -          -->
                                                                               re

                                                                914            Here

                                                                   CONN BPATH
                                         FULL BEARER CONNECTION




                                            F.G. 10A
    Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 40 of 46 PageID #: 46

CERTIFICATE OF CORRECTION (continued)                                                              Page 7 of 13
U.S. Patent             Dec. 2, 2008                       Sheet 11 of 19               7.460.520 B2

                                                                                     PROTOCOL.
                SOFTSWITCH          MGCP PEP                                         ADAPTER
                    20                701C
                       1101
                                                      LINESTATUSOFFHOOK
                     INTFYO.LHD)             906                              )
                     RQ (DTDMAP) CREATE conts:                                902B
                       Noza                  RETURN(CLID1)
                                         -----
                                                                                         :
                                                     EST BEARER REQ(CLID1)
                                         \-goza                                              -->
                                                       EST BEARER RESOK)                 le
                                              101 1A                90 CREATE CONN(PVC)
                              1103A                                        RETURN(CLID2)
                                                                 | ? 909                 ->
                                                                            CONN BPATH
                                                                             RETURN(OK
                       1OS                         1105A          1104 EVENT(DIGITs)
                                                     EVENT NOTFY(DIGITS)
                        REMOVE               1107                                        -a-
                        DTMF,                  DELDTMF                 108A
                        MODIFY                   MOD BEARER REQ(CLID1)
                        CONN
                                                                  i 109MOD BPATH(BFID)
                                                                                    -->
                                                                 H      - RETURN(OK
                                                                            ------Hirer-in
                                              1110A
                                               MOD BEARER RE                            k
                     cRCXCM:RXONLY      GETLOCALRTPINFO
                                                        ER RES(OK)
                             1111
                                                    1112
                                       1eRETURN(LIPINFO)
                                              ---
                                             1113
                                       | f     ADDRTP
                       10O38                  RE
                     (ACK(CONNID)             RETURN(OK)


                                         F.G. 11A
    Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 41 of 46 PageID #: 47

CERTIFICATE OF CORRECTION (continued)                                                  Page 8 of 13
U.S. Patent              Dec. 2, 2008               Sheet 12 of 19              7.460.520 B2
                        CALL SEGMENT                       AD PEP
                             709

                                 LINESTATUS(OFFHOOK)
                                                               NOTIFYOFFHOOK)
               —                                                    Neo
                        908
               PROCESS MSGY EST BEARER REQ(CLID1)                         910
                  RETURNOK)     c-rict                              SETUP OUT
                                    907                              ETUP ACK
                  906 NCREATE   CONN(PVC)
                          RETURN(CLID2)
                                                       B             Tack
                                                                      913
                                                                          -
               -
                        EST BEARER RES(CLID2) o->
                PROCESS MSG
               ------                           V     91 e
                                  DIALTONE,
                                 WAITNG
                                 ON DIGITS
                                                                                  |
                         EVENT NOTIFY(DIGITS)
                  908                         1105B
               Arocess
               e
                 PROCESS Mss.
                         MSG

              -
                  RETURN(OK)
               e--
                  RETURN(OK)




                                        FIG. 11B
    Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 42 of 46 PageID #: 48

CERTIFICATE OF CORRECTION (continued)                                      Page 9 of 13
U.S. Patent                Dec. 2, 2008           Sheet 14 of 19   7.460,520 B2
                                 CAL SEGMENT              AD PEP
                                          709                702




                    908
                 C PROCESS MSG
                    1109
                ( MODBPATH(BPID)
               RETURN(OK)
               RETURN(OK)
              a---




                                          FULL BEARER CONNECTION



                                            F.G. 11 D
    Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 43 of 46 PageID #: 49

CERTIFICATE OF CORRECTION (continued)                                                     Page 10 of 13
U.S. Patent              Dec. 2, 2008                   Sheet 15 Of 19         7.460.520 B2



                                                             BEARER          PROTOCOL.
              W5 SWCH                W5 PEP                   CONN           ADAPTER
                 103A                 701A                   MGR 70             704




                    BCC ALLOCOTS

                        905
                                (TS)       i?CREATE conts.
                                            906
                                            CREATE CONN(TS)
                                             RETURN(CLID1)                   907A
                                                 ESSEER      REocudo?";
                                                  EST BEARER REQ(CLID1)

                                                                         9
                                                                     CREATE BPATH
                                                                      RETURN(BPD)-->
                                                                    H-H -
                                       :
                                       t
                                                  11A
                   BCC ALLOC_COMP                   EST BEARER RESOK)                   e
                      912
                                                                     ? CREATE
                                                                       906 CONN(PVC)
                                                                    -RETURN(CLID2)
                                                                      R - Al-H
                                                                                        e
                                                                      -914
                                                                     (con tPAH
                                       t
                                                                :        CONNBPATH
                      903

                      E. ( 1202A
                    Roslave
                      904
                                             LINECONTROL(RING)                          -->
                              1204             9028                                 :
                    PSTNSIGNAL               | LINESTATUScoFF
                                                      Tus HOOK)                     :
                                           FULL BEARER CONNECTION




                                            F.G. 12A
    Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 44 of 46 PageID #: 50

CERTIFICATE OF CORRECTION (continued)                                             Page 11 of 13
U.S. Patent             Dec. 2, 2008            Sheet 16 of 19           7.460.520 B2

                            CALL SEGMENT                  AD PEP
                                 709                       702




                    PROCESS MSG
                   ---

                   e-la-e
                   -
                                       907B
                   RETURNOK)        : EST BEARER_REQ(CLID1)
                                                 area       (/20
                   -                                                SETUP IN
                                                                   SETUPACK
                                       CREATE CONN(PVC)            913
                                       RETURNCLID2)
                                EST BEARER RES(CLID2)
                    908                               s
                   /PROCESS MSG                911B
                     CONN BPATH
                                o
                         Nota, (RING,
                         902A
                                RING,CAOENCE)                :
                                                                   2O3
                                                                   NOTIFY(RING)
                                       LINESTATUS(OFFHOOK) errorio
                                                            901
                                        FULL BEARER CONNECTION




                                              FIG. 12B
    Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 45 of 46 PageID #: 51

CERTIFICATE OF CORRECTION (continued)                                                            Page 12 of 13
U.S. Patent             Dec. 2, 2008                      Sheet 17 of 19            7.460.520 B2


                                                                 BEARER            PROTOCOL.
                                                                  CONN              ADAPTER
                                                                 MGR 708                704
                                            906
                   : 1301
                                            CREATE CONN(Ts)                        907A
                                             RETURN(CLID1)
                     ABCDEONHOOK
                        pooreur, fea?ier.      EacLDI)
                                   EST BEARER REQ(CLID1)
                                                  1005
                                             LNECONTROL
                                                         (T.                                ham

                      1004                    n (LOOPCUR)                  GET BPATH
                                                         'a


                                       :                      \.
                                                               1007A.
                                                                      RETURN(BPID)
                                                  911A

                       CONNECT                (EstetaRER
                                               EST BEARER RESOS
                                                          RES(OK) -
                                                                  is
                                                                                        s
                                                                                            e
                       1 OO2                                           906
                                                                     (CREATE conN(PVC)
                                                                     -----
                                                                             RETURN(CLID2)
                                                                                            re-ar-r


                                                                                            -->

                                                                      (con apathi
                                                                           CONN BPATH

                                                                                            le
                     1302
                     ABCD:RINGON                    LINECONTROL(RING)
                    ABCD: LOOPCUR                                                           He
                                                   LINECONTROL(LOOPCUR)
                    e co-r
                    ABCD:OFFHOOK
                                                   1007A

                                                    LINESTATUS(OFFHOOK)
                                                                                  902



                    so                     FULL BEARER CONNECTION

                                             F.G. 13A
    Case 1:20-cv-00152-RGA Document 1-1 Filed 01/30/20 Page 46 of 46 PageID #: 52

CERTIFICATE OF CORRECTION (continued)                                                    Page 13 of 13
U.S. Patent                   Dec. 2, 2008              Sheet 18 of 19             7.460.520 B2


                                  CALL SEGMENT                      AD PEP
                                       709                           702



                    908
                  (PRocess
                   PROCESS Msg:
                           MSG
                  0SGET
                   "RGET BPATH
                         BPATH
                  e-RETURN(BPID)
                           Arld

                     RETURN(OK)
                                             Fair REQ
                                                  RECCLD )                   201
                                                                             SETUP IN
                                 LINECONTROL(LOOPCUR) 1007B :
                      906                                                 SETUPACK
                                      CREATE CONN(PVC)                     913
                                        RETURN(CLID2)
                                 EST BEARER RES(CLID2)
                    908
                   PROCESS MSG                   9 B
                     914
                   ?con  spath
                    CONN BPATH

                  e RETURN(OK)
                       YA

                              1202B
                          I       LINECONTROL(RING)
                                LINECONTROL(LOOPCUR)
                  -902A
                                          -             1007B
                                                                    - 12O3
                                                                       NOTIFY(RING)
                                 LINESTATUS(OFFHOOK)                     introl
                                                                             901

                                             FULL BEARER CONNECTION

                                                FIG. 13B
